


Exhibit 10.7

 

CONFIDENTIAL

 

PURCHASE AGREEMENT

 

by and between

 

MESOBLAST INTERNATIONAL SÀRL

 

(“MSB”)

 

and

 

OSIRIS THERAPEUTICS, INC.

 

(“OTI”)

 

DATED AS OF OCTOBER 10, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1 Definitions / Interpretation

1

1.1

Certain Definitions

1

1.2

Certain Additional Definitions

13

1.3

Interpretation

14

 

 

 

ARTICLE 2 Purchase and Sale

15

2.1

Purchase and Sale of Acquired Assets

15

2.2

Development and Commercialization of Products

16

 

 

 

ARTICLE 3 Consideration

16

3.1

Purchase Price

16

3.2

Earnout

18

3.3

Taxes

19

3.4

Allocation of Consideration

20

 

 

 

ARTICLE 4 Closing Matters

20

4.1

Closing

20

4.2

Deliveries at Closing

20

 

 

 

ARTICLE 5 Representations and Warranties

21

5.1

Representations and Warranties of OTI

21

5.2

Representations and Warranties of MSB

31

 

 

 

ARTICLE 6 Additional Agreements

33

6.1

Delivery/Non-Assignable Assets

33

6.2

Public Disclosures

33

6.3

Further Assurances and Cooperation

34

6.4

Consents

35

6.5

License

35

6.6

Insurance

35

 

 

 

ARTICLE 7 Indemnification

36

7.1

Indemnification by OTI and MSB

36

7.2

Indemnification Procedures

36

7.3

Survival

38

7.4

Limitations

39

7.5

Resolution of Indemnification Disputes

40

7.6

Tax Treatment

41

 

 

 

ARTICLE 8 Non-Competition

41

8.1

General

41

8.2

Enforceability

41

8.3

Equitable Relief

42

 

 

 

ARTICLE 9 Miscellaneous

42

9.1

Governing Law and Jurisdiction

42

9.2

Resolution of Conflicts; Arbitration

42

9.3

Notices

43

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

PAGE

 

 

 

9.4

Amendments

44

9.5

Entire Agreement

45

9.6

No Assignment; Binding Effect

45

9.7

Invalidity

45

9.8

Counterparts

45

9.9

Incorporation by Reference

45

9.10

Time of the Essence

45

9.11

Specific Performance

46

9.12

No Third Party Beneficiaries

46

9.13

Expenses

46

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit 3.1

 

Closing and Contingent Consideration

Exhibit 3.2

 

Earnout

Exhibit 3.4

 

Tax Allocation

Exhibit 6.5

 

Licenses Back

Exhibit A

 

[Intentionally Omitted]

Exhibit B

 

Assumption Agreement

Exhibit C

 

Bill of Sale

Exhibit D

 

General Assignment

Exhibit E

 

Intellectual Property Assignment

Exhibit F

 

Restriction Agreement

Exhibit G

 

Transition Services Agreement

 

SCHEDULES

 

Schedule 1.1-A

 

Assigned Books and Records

Schedule 1.1-B

 

Assigned Contracts

Schedule 1.1-C

 

Assigned Domain Names

Schedule 1.1-D

 

[Intentionally Omitted]

Schedule 1.1-E

 

Assigned Patents

Schedule 1.1-F

 

Assigned Regulatory Materials and Authorizations

Schedule 1.1-G

 

Assigned Trademarks

Schedule 1.1-H

 

Inventory

Schedule 1.1-I

 

IP In-Licenses

Schedule 1.1-J

 

IP Out-Licenses

Schedule 1.1-K

 

Certain Permitted Liens

Schedule 1.1-L

 

Tangible Personal Property

Schedule 4.2(a)(iv)

 

Third Person Consents

Schedule 4.2(a)(vii)

 

Liens

Disclosure Schedules

 

 

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is entered into as of October 10,
2013, by and between Mesoblast International Sàrl, a Swiss société à
responsabilité limitée, having an address at Route de Pre-Bois 20, c/o
Accounting & Management Service SA, 1217 Meyrin, Switzerland (“MSB”) and Osiris
Therapeutics, Inc., a Maryland corporation (“OTI”).  MSB and OTI are each
referred to individually as a “Party” and together as the “Parties”.

 

WITNESSETH:

 

WHEREAS, OTI owns the Business (as defined below) and as part thereof is
developing and owns certain rights and assets related to ceMSCs and Products
incorporating ceMSCs (each as defined below);

 

WHEREAS, OTI desires to sell certain assets to MSB, which together comprise all
of the assets used in the Business; and

 

WHEREAS, each of the Board of Directors of OTI and the Board of Directors of MSB
has approved the transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
intending to be legally bound, the Parties agree as follows:

 

ARTICLE 1

 

Definitions / Interpretation

 

1.1                               Certain Definitions.  Whenever used in this
Agreement with an initial capital letter, the terms defined in this Article 1
and elsewhere in this Agreement, whether used in the singular or plural, shall
have the meanings specified:

 

“Acquired Assets” means all right, title and interest in and to all of OTI’s
assets, properties and rights related to, held or used for the conduct of the
Business, including the following:

 

(a)                                 the Assigned Books and Records;

 

(b)                                 the Assigned Contracts;

 

(c)                                  the Assigned Intellectual Property;

 

(d)                                 the Assigned Regulatory Materials and
Authorizations;

 

(e)                                  the Inventory;

 

(f)                                   the Tangible Personal Property;

 

1

--------------------------------------------------------------------------------


 

(g)                                  all guarantees, warranties, indemnities and
similar rights in favor of OTI with respect to the Business; and

 

(h)                                 all rights, claims, credits, causes of
action or rights of set-off and other similar rights against third Persons to
the extent relating to or arising from the Business or the Assumed Liabilities,
including unliquidated rights under manufacturers’ and vendors’ warranties;

 

together in the case of each of (a), (c), (d) and (f) any and all Copyrights of
OTI associated therewith or embodied therein, and in the case of each of (a),
(b), (c), (d), (e) and (f) any and all Know-How associated therewith or embodied
therein.

 

“Action” or “Actions” means any lawsuit, claim, litigation, audit,
investigation, mediation, legal proceeding, administrative enforcement
proceeding or arbitration proceeding by or before any Person.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with that Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person or group of
Persons, means (a) possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of the Person, whether
through the ownership of voting securities or by contract or (b) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign entity in a
particular jurisdiction) of the voting stock or other ownership interest in such
corporation or other entity.

 

“Annual Net Sales” means, with respect to a particular calendar year, total Net
Sales during such period.

 

“Assigned Books and Records” means all Books and Records of OTI related to, used
or held for use in or generated from the conduct of the Business as listed on
Schedule 1.1-A.

 

“Assigned Contracts” means all Contracts to which OTI is a party and which are
related to, used or held for use in the Business or by which any other Acquired
Assets are bound as listed on Schedule 1.1-B and includes all IP In-Licenses and
IP Out-Licenses.

 

“Assigned Domain Names” means all Domain Names of OTI related to, used or held
for use in the Business listed on Schedule 1.1-C, together with all goodwill
associated with such Domain Names.

 

“Assigned Intellectual Property” means individually and collectively, (a) the
Assigned Domain Names, (b) the Assigned Patents, (c) the Assigned Trademarks and
in each case (a), (b) and (c) all rights (i) to file for and prosecute
applications for the same and (ii) with respect to causes of action and
enforcement thereof including rights to pursue damages, injunctive relief of
other remedies with respect thereto.

 

2

--------------------------------------------------------------------------------


 

“Assigned Patents” means all Patents owned by OTI claiming subject matter
related to, used or held for use in or generated from the conduct of the
Business as listed on Schedule 1.1-E.

 

“Assigned Regulatory Materials and Authorizations” means all Regulatory
Materials and Authorizations owned by OTI related to, used or held for use in or
generated from the conduct of the Business as listed on Schedule 1.1-F.

 

“Assigned Trademarks” means those Trademarks listed on Schedule 1.1-G, together
with all goodwill associated with such Trademarks.  For clarity, the Assigned
Trademarks exclude the name “Osiris Therapeutics, Inc.” or “Osiris” and any and
all derivatives thereof.

 

“Assumed Liabilities” means all Liabilities arising out of or relating to the
Business or the Acquired Assets for periods from and after the Closing Date;
provided that (a) with respect to any Acquired Asset (i) which is not a
Scheduled Asset or (ii) is a Scheduled Asset but not delivered to MSB as
provided in Section 6.1(a), OTI shall retain all Liabilities arising out of or
relating to such Acquired Asset until such Acquired Asset is delivered to MSB or
its designee (whether pursuant to Section 6.1(a), 6.1(b) or 6.3(d), and (b) if
OTI retains possession of any Non-Assignable Asset, OTI shall retain all
Liabilities arising out of relating to such Non-Assignable Asset until such
Non-Assignable Asset is delivered to MSB or its designee (the “Retained
Liabilities”).  For clarity, Assumed Liabilities shall not include any Excluded
Liabilities.

 

“Assumption Agreement” means the Assumption Agreement between the Parties
substantially in the form attached hereto as Exhibit B.

 

“ASX” means the Australian Stock Exchange.

 

“Bill of Sale” means the Bill of Sale in the form of Exhibit C.

 

“Books and Records” means all books, files, papers, correspondence, databases,
electronic files, documents and records in whatever medium, and whether original
or copy, including the following (in each case to the extent the following
exist): all records with respect to supply sources; all pre-clinical, clinical,
research and process development data (including investigator brochures, results
and reports relating to products or of any materials used in the research,
development, manufacture, marketing, sale or other commercialization of products
(including all raw data, compilations and reports, all case report forms));
clinical safety and efficacy reports and corresponding safety databases; all
market research data, market intelligence reports, statistical programs used for
marketing, sales, research or development; clinical trial budgets and forecasts;
clinical trial expenditure reports for costs incurred to date over the trial
life; supplier listing for invoicing purposes; sales forecasting models, medical
education materials, web site content and advertising and display materials;
market/marketing studies, pricing/discount studies and plans, launch plans,
promotional and marketing materials, sales force plans and training materials,
customer lists; manufacturing records, sampling records (including retained
samples), standard operating procedures and batch records, related to
manufacturing processes (including analytical and quality control data and
stability data, other chemistry, manufacturing, and control (CMC) data); all
laboratory notebooks relating to products or relating to their biological,
physiological, mechanical or other properties or compositions; all

 

3

--------------------------------------------------------------------------------


 

adverse experience reports and files related thereto (including source
documentation) and all periodic adverse experience reports and all data
contained in electronic databases relating to periodic adverse experience
reports; all analytical and quality control data; and all correspondence,
minutes or other communications with any Governmental or Regulatory Authority);
all advertising materials, training materials, product data, price lists,
mailing lists, sales materials, marketing information, promotion and marketing
materials, artwork for the production of packaging components, sales order
files, distributor files, product files, purchase order files, customer lists,
supplier lists, business files.  Books and Records shall exclude Regulatory
Materials and Authorizations.

 

“Business” means the business and activities comprising the research, study,
development (including non-clinical, preclinical and clinical development),
manufacture (including non-GMP and GMP manufacture), distribution, marketing,
sale, promotion, and commercialization of Products or the exploitation of assets
related thereto conducted by or on behalf of OTI.

 

“Business Day” means a day, other than a Saturday, Sunday or national holiday,
on which commercial banks in the State of New York and Melbourne, Australia are
open for the transaction of commercial banking business.

 

“ceMSC” means any and all culture expanded mesenchymal stem cells.

 

“Closing” means the consummation of the purchase and sale transaction described
in Section 2.1.

 

“Closing Consideration” means an amount in cash equal to $16.5 million, which
amount reflects the consideration of $20.0 million which was agreed to be paid
upon Closing for the Acquired Assets and other obligations of OTI hereunder less
the $3.5 million already paid prior to the date hereof pursuant that certain
Amended and Restated Letter of Intent with respect to a Collaboration and Asset
Transfer Agreement between Mesoblast Limited and OTI dated August 5, 2013, as
amended (the “LOI”).

 

“Combination Product” means an Earnout Product that incorporates at least one
clinically active or other component with independent value in addition to
ceMSCs contained therein.  All references to “Earnout Product” in this Agreement
shall be deemed to include Combination Products.

 

“Contract” means any written or oral contract, agreement or instrument,
including development agreements, clinical trial agreements, supply agreements,
licenses, purchase orders, sale orders, customer agreements, subcontracts,
leases of personal property, notes, guarantees, pledges or conditional sales
agreements to which the Person referred to is a Party or by which any of its
assets may be bound.

 

“Copyrights” has the meaning set forth in Paragraph (a) of the definition of
Intellectual Property.

 

“Corporations Act” means the Corporations Act 2001 (Cth).

 

4

--------------------------------------------------------------------------------


 

“Damages” means all damages, losses, injuries, penalties, fines, forfeitures,
assessments, claims, suits, proceedings, investigations, actions, demands,
causes of action, judgments, awards, Taxes, charges, costs and expenses of any
nature (including court costs, reasonable legal, accountants’, consultants’ and
experts’ fees).

 

“Dollars” means the legal currency of the United States of America.

 

“Domain Names” has the meaning set forth in Paragraph (b) of the definition of
Intellectual Property.

 

“Earnout Product” means any Product the Marketing Authorization for which
references or incorporates safety, efficacy or manufacturing data included
within any Assigned Regulatory Materials and Authorizations transferred to MSB
hereunder, other than the mere citation of publicly available data as part of a
general literature review of the stem cell field.

 

“Excluded Assets” means all of OTI’s assets other than the Acquired Assets,
including without limitation all of OTI’s right, title and interest in and to
the following:

 

(a)                                 all cash, rights in bank accounts,
certificates of deposit, bank deposits, cash equivalents, investment securities
and checks or other payments received by OTI (including received in lock boxes)
by the Closing Date;

 

(b)                                 originals of all of OTI’s Tax Returns and
records (provided that MSB shall be entitled to copies thereof, excluding Income
Tax Returns, for the previous three (3) years to the extent relevant to the
Business or Acquired Assets), any rights to tax refunds or credits with respect
to Taxes paid by OTI and any tax deposits or prepayments made by OTI, whether or
not used or related to the Business;

 

(c)                                  OTI’s rights under this Agreement and the
Related Agreements;

 

(d)                                 OTI’s rights under any Contract other than
the Assigned Contracts;

 

(e)                                  the Excluded Books and Records;

 

(f)                                   all receivables resulting from the sale of
Product prior to Closing Date;

 

(g)                                  all interests in real property; and

 

(h)                                 all of OTI’s insurance policies and
insurance contracts and all rights thereunder (including the right to make
claims thereunder and to the proceeds thereof).

 

“Excluded Books and Records” means all Books and Records other than the Assigned
Books and Records, including all minute books and all Books and Records that do
not relate to the Business, the Acquired Assets or the Assumed Liabilities.

 

“Excluded Business” means the business and activities of OTI as of the date
hereof other than the Business.

 

5

--------------------------------------------------------------------------------


 

“Excluded Liabilities” means the following Liabilities of OTI:

 

(a)                                 all Liabilities arising out of or relating
to the Excluded Business;

 

(b)                                 all Retained Liabilities;

 

(c)                                  all Liabilities of OTI for borrowed money
and guaranties or accounts payable of OTI of indebtedness or obligations of any
Person;

 

(d)                                 all Liabilities of OTI for Taxes, including
Income Taxes for any Tax period or portion thereof, and all Taxes relating or
attributable to the Business or Acquired Assets for any Tax period or portion
thereof ending on or prior to the Closing Date;

 

(e)                                  all Liabilities arising from any Action
with any Governmental or Regulatory Authority involving OTI or the Business,
whether arising prior to or pending on the Closing Date, and all Liabilities
arising from any Action whether instituted or threatened prior to or after the
Closing, arising out of the conduct of the Business prior to and including the
Closing Date;

 

(f)                                   all Liabilities related to real property
and leases thereof;

 

(g)                                  all Liabilities related to any
environmental matters including arising from hazardous materials, contaminants
or contaminations (including any exposures of any of the foregoing) or
violations of environmental Laws;

 

(h)                                 all Liabilities related to any employees of
OTI;

 

(i)                                     all Liabilities related to the Excluded
Assets, including any Liabilities arising under any Contract that is not an
Assigned Contract;

 

(j)                                    all Liabilities for breaches of any
Assigned Contracts on or prior to the Closing Date or any Liability for payments
or amounts due under any Assigned Contract on or prior to the Closing Date or
any Liabilities for breaches of any Contract to which OTI is a Party that is not
an Assigned Contract arising at any time;

 

(k)                                 all Liabilities of OTI arising from
accidents, occurrences, misconduct, negligence, non-compliance with applicable
law, breach of fiduciary duty or statements made or omitted to be made, whether
or not covered by insurance, on or prior to the Closing Date; and

 

(l)                                     all Liabilities related to the conduct
of the Business or use or ownership of the Acquired Assets prior to the Closing
Date.

 

For clarity, Excluded Liabilities shall not include any Assumed Liabilities.

 

“FTC” means the U.S. Federal Trade Commission.

 

“GAAP” means general accepted accounting principles in the United States.

 

6

--------------------------------------------------------------------------------

 

“General Assignment” means the General Assignment substantially in the form
attached hereto as Exhibit D.

 

“Governmental or Regulatory Authority” means any U.S. or non-U.S. federal,
state, local or other governmental, administrative or regulatory (including
self-regulatory) authority, body, agency, court, tribunal or similar entity,
including any taxing authority, including any work council or similar labor
entity or any instrumentality of any of the foregoing, including the U.S. Food
and Drug Administration.

 

“Income Tax” means any Tax based on, or measured by reference to, income (and
franchise taxes in lieu thereof) whether computed on a separate, consolidated,
unitary, combined or any other basis; and such term shall also include any
interest, penalties or additions to tax in respect to any Income Tax.

 

“Income Tax Returns” means all Tax Returns relating to Income Taxes.

 

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world, by whatever name or term known or designated, tangible or
intangible, presently or hereafter existing, to the extent that the following
are legally recognizable and protectable rights:

 

(a)                                 works of authorship and other copyrightable
works, all copyrights and moral rights, and all applications, registrations and
renewals in connection therewith (collectively “Copyrights”);

 

(b)                                 internet domain names and uniform resource
locators (URLs) together with all translations, adaptations, derivations, and
combinations thereof as well as all applications, registrations and renewals in
connection therewith (collectively “Domain Names”);

 

(c)                                  patents and patent applications and
disclosures relating thereto (and any patents that issue as a result of those
patent applications), and any provisionals, continuations,
continuations-in-part, divisions, substitutions, renewals, reissues,
reexaminations, and extensions relating to any of the patents and patent
applications, as well as all related foreign patent and patent applications that
are counterparts to such patents and patent applications (collectively,
“Patents”);

 

(d)                                 trademarks, service marks, brand names,
logos, trade dress, together with all translations, adaptations, derivations,
and combinations thereof as well as all applications, registrations and renewals
in connection therewith (collectively “Trademarks”);

 

(e)                                  trade secrets and other rights in
confidential or proprietary information (including ideas, research and
development, recipes, know-how, formulae, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information,
business and marketing plans and proposals), technologies, processes, formulae,
algorithms, industrial models, architectures, layouts, look-and-feel, designs,
specifications, methodologies, software or software applications (including
source code, object code, other executable code, scripts, interfaces, data,
databases, websites, firmware and related documentation) that (i) derive
economic value from not being generally known to, and not being readily
ascertainable by proper means, by other

 

7

--------------------------------------------------------------------------------


 

persons who can obtain economic value from their disclosure or use, and (ii) are
the subject of reasonable effort to maintain its secrecy;

 

(f)                                   patented and unpatented inventions
(including, inventions in patent applications for which claims have been filed,
inventions in patent applications for which no claims have been filed, and
inventions for which no patent has been filed; whether patentable or
unpatentable and whether or not reduced to practice);

 

(g)                                  technical or business information,
know-how, processes, procedures, compositions, devices, methods, formulas,
protocols, techniques, software, designs, drawings, data, or other information
related to the research, manufacture, preparation, development or
commercialization of a product or technology, whether or not embodied in any
documentation or other tangible materials (collectively “Know-How”).  If
Know-How is embodied in tangible materials, including biological materials,
chemicals or the like, such tangible materials shall be deemed included within
the Know-How; and

 

(h)                                 any improvements to any of the foregoing.

 

“Intellectual Property Assignment” means the Intellectual Property Assignment
substantially in the form attached hereto as Exhibit E.

 

“Inventory” means all inventory relating to the Business owned by OTI as of the
date hereof, including all inventories of raw and pack materials,
work-in-process, finished Product, warehoused stock, supplies and packaging
materials for any Product as listed on Schedule 1.1-H.

 

“IP In-License” means all Contracts pursuant to which OTI has obtained from a
third Person a license, sublicense or other right (whether royalty-bearing or
non-royalty-bearing or perfected or inchoate) as identified in Schedule 1.1-I.

 

“IP Out-License” means all Contracts pursuant to which OTI has granted to a
third Person a license, sublicense or other right (whether royalty-bearing or
non-royalty-bearing or perfected or inchoate) as identified in Schedule 1.1-J.

 

“Know-How” has the meaning set forth in Paragraph (g) of the definition of
Intellectual Property.

 

“Knowledge” means (a) with respect to OTI, all such facts, circumstances or
other information, of which Aziz Ahmad, Linda Custer, Alla Danikovitch, Lode
Debrabandere, Heather Hill, Doug Jacobstein, Philip R. Jacoby, Jr., C. Randal
Mills, Farrell Newman or Michelle LeRoux Williams (i) is actually aware or
(ii) could have known had such Person made reasonable inquiry and investigation;
and (b) with respect to MSB, all such facts, circumstances or other information,
of which MSB (A) is actually aware or (B) could have known had MSB made
reasonable inquiry and investigation.

 

“Laws” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental or Regulatory Authority.

 

8

--------------------------------------------------------------------------------


 

“Liability” or “Liabilities” means, with respect to any Person, any liability or
obligation of any kind (whether known or unknown, contingent, accrued, due or to
become due, secured or unsecured, matured or otherwise), including accounts
payable, royalties payable, and other reserves, accrued bonuses and commissions,
accrued vacation and any other form of leave, termination payment obligations,
employee expense obligations and all other liabilities and obligations of such
Person or any of its subsidiaries or Affiliates, regardless of whether such
liabilities or obligations are required to be reflected on a balance sheet in
accordance with GAAP.

 

“Lien” means any lien, statutory lien, pledge, mortgage, security interest,
charge, claim, encumbrance, restriction on use or transfer or easement of any
kind or nature.

 

“Listing Rules” means the official listing rules of the ASX.

 

“Marketing Authorization” means all approvals from the relevant Governmental or
Regulatory Authority necessary to initiate marketing and selling a product
(including a Product) in the particular country.  For clarity, in any country
where necessary to initiate marketing and selling of a product in such country,
Marketing Authorization shall include pricing or reimbursement approval.

 

“Mesoblast Limited” means Mesoblast Limited ACN 109 431 870 a company
incorporated under the Corporations Act.

 

“MSB Ordinary Share” means a fully paid ordinary share in the capital of
Mesoblast Limited.

 

“Net Sales” means the gross amount invoiced for sales of Earnout Products (but
for clarity, not other Products) by MSB and sublicensees, less the following
items to the extent such items are actually taken or incurred and customary
under industry practices:

 

(a)                                 credits or allowances granted upon returns,
rejections or recalls (due to spoilage, damage, expiration of useful life or
otherwise), retroactive price reductions, or billing corrections;

 

(b)                                 invoiced freight, postage, shipping and
insurance, handling and other transportation costs actually incurred;

 

(c)                                  Taxes (including without limitation sales,
value-added or excise taxes, but excluding Incomes Taxes and withholding taxes),
tariffs, customs duties, surcharges and other governmental charges incurred in
connection with the production, sale, transportation, delivery, use, exportation
or importation of Product that are incurred at time of commercial sale or are
directly related to the commercial sale;

 

(d)                                 allowances for bad debt; or

 

(e)                                  quantity discounts, standard and customary
cash discounts in the ordinary course of business, or other trade discounts,
refunds, rebates, charge backs, fees, credits or allowances, including without
limitation amounts incurred in connection with government

 

9

--------------------------------------------------------------------------------


 

mandated rebate and discount programs, and distribution fees to third parties,
invoiced or incurred and which effectively reduce the selling price.

 

Each of the foregoing deductions shall be determined as incurred in the ordinary
course of business in type and amount consistent with good industry practice and
in accordance with GAAP or other applicable accounting principles on a basis
consistent with MSB’s audited consolidated financial statements.

 

In the event an Earnout Product is sold as a Combination Product, Net Sales will
be calculated as follows:

 

(i)                                     If the ceMSCs (in the same formulation
and dosage) and the other component(s) contained in such Combination Product are
sold separately, Net Sales of the Earnout Product will be calculated by
multiplying the total Net Sales of the Combination Product by the fraction
A/(A+B), wherein A is the average gross selling price in the applicable country
of the ceMSCs sold separately in the same formulation and dosage, and B is the
sum of the average gross selling prices in the applicable country of all other
components in the Combination Product sold separately, during the applicable
calendar quarter.

 

(ii)                                  If the average gross selling price of the
other component(s) cannot be determined, Net Sales will be calculated by
multiplying the Net Sales of the Combination Product by the fraction A/C wherein
A is the average gross selling price of the ceMSCs (in the same formulation and
dosage) and C is the average gross selling price of the Combination Product,
during the applicable calendar quarter.

 

(iii)                               If the average gross selling price of the
ceMSCs (in the same formulation and dosage) cannot be determined, Net Sales of
the Combination Product will be calculated by multiplying the Net Sales of the
Combination Product by:  one (1) minus B/C wherein B is the average gross
selling price of the other components(s) and C is the average gross selling
price of the Combination Product, during the applicable calendar quarter.

 

(iv)                              If the average gross selling price of neither
the ceMSCs (in the same formulation and dosage) nor the other component(s) can
be determined, Net Sales of the Combination Product will be calculated as
mutually agreed based on good faith negotiations.

 

“Order” means and includes any writ, law, rule, regulation, judgment, executive
order or decree, injunction, ruling or other order, whether temporary,
preliminary or permanent enacted, issued, promulgated, enforced or entered by
any Governmental or Regulatory Authority.

 

“Ordinary Course” means the ordinary course of business consistent with past
custom and practice of OTI.

 

“Organizational Document” means (a) the articles or certificate of incorporation
and the bylaws of a corporation; (b) operating agreement, limited liability
company agreement, or similar document governing a limited liability company;
(c) any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (d) any amendment to any
of the foregoing.

 

10

--------------------------------------------------------------------------------


 

“Patents” has the meaning set forth in Paragraph (c) of the definition of
Intellectual Property.

 

“Permitted Liens” means (a) Liens for Taxes, assessments and other charges of
Governmental or Regulatory Authorities not yet due and payable, (b) mechanics’,
workmen’s, repairmen’s, warehousemen’s, carriers’ or other like Liens arising or
incurred in the Ordinary Course or by operation of law, and (c) Liens set forth
on Schedule 1.1-K.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability partnership, limited liability company,
proprietorship, other business organization, trust, government, Governmental or
Regulatory Authority, court or arbitrator, or any other entity whatsoever,
including any business unit thereof.

 

“Product” means any and all bulk and finished preparations (including any and
all formulations, forms and dosage strengths) of ceMSCs or a product containing
ceMSCs, including those products that OTI is developing or commercializing as
Prochymal® (such product that is being developed or commercialized under the
Prochymal trademark as of the Closing, the “Prochymal Product”) or Chondrogen™.

 

“Regulatory Materials and Authorizations” means (a) all material regulatory
applications, submissions, notifications, communications, correspondence,
registrations, protocols or other filings made or submitted to and all resulting
permits, approvals, authorizations or clearances, received from any Governmental
or Regulatory Authority (including minutes of meeting with Governmental or
Regulatory Authority) that are necessary or used (i) in the conduct of the
Business or (ii) to obtain and maintain any material approval for the research,
study, development, manufacture, marketing, sale or other commercialization of
any Product (including Marketing Authorizations and applicable approvals of
labeling, price and reimbursement for such therapeutic product) (collectively,
“Regulatory Authorizations”); and (b) all material files related to any
Regulatory Authorization, including dossiers, reports, data and other written
materials filed as part of or referenced in any Regulatory Authorization.

 

“Related Agreements” means the Assumption Agreement, the General Assignment, the
Intellectual Property Assignment and the Transition Services Agreement.

 

“Representatives” means, with respect to any Person, the directors, officers,
employees, financial advisors, attorneys, accountants, consultants, agents and
other authorized representatives of such Person, acting in such capacity.

 

“Restriction Agreement” means the agreement restricting dealing in MSB Ordinary
Shares to be entered into by OTI and Mesoblast Limited in the form of Exhibit F.

 

“Scheduled Assets” means, collectively, those Books and Records listed on
Schedule 1.1-A, Contracts listed on Schedule 1.1-B, Domain Names listed on
Schedule 1.1-C, Patents listed on Schedule 1.1-E, Regulatory Materials and
Authorizations listed on Schedule 1.1-F, Trademarks listed on Schedule 1.1-G,
Inventory listed on Schedule 1.1-H, and Tangible Personal Property listed on
Schedule 1.1-L.

 

11

--------------------------------------------------------------------------------


 

“Shared Books and Records” means all Books and Records that relate to the
Acquired Assets, Assumed Liabilities or the Business and that also relate to the
Excluded Assets, Excluded Liabilities or Excluded Business as of or prior to the
Closing Date.

 

“Tangible Personal Property” means the property listed on Schedule 1.1-L.

 

“Tax” or, collectively, “Taxes” means (a) any and all federal, state, local and
other taxes assessed or payable in any jurisdiction, assessments and other
similar charges, withholdings, duties, impositions, installments and
Liabilities, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, capital and value added, goods and services,
ad valorem, transfer (including real estate transfer), franchise, withholding,
payroll, recapture, employment, escheat, excise and property taxes as well as
public imposts, fees and social security charges (including health,
unemployment, workers’ compensation insurance), together with all interest,
penalties and additions imposed with respect to such amounts, (b) any Liability
for the payment of any amounts of the type described in clause (a) as a result
of being (or ceasing to be) a member of an affiliated, consolidated, combined,
unitary, or similar group for any Tax period, and (c) any Liability for the
payment of any amounts of the type described in clauses (a) or (b) above as a
result of any express or implied obligation to indemnify any other Person or as
a result of any obligation under any agreement or arrangement with any other
Person with respect to such amounts and including any Liability or taxes of a
predecessor or transferor or otherwise by operation of law.

 

“Tax Return” means all federal, state, local, provincial and other returns,
declarations, claims for refunds, forms, statements, reports, schedules,
information returns or similar statements or documents and any amendments
thereof (including any related or supporting information or schedule attached
thereto) filed or required to be filed with any taxing authority in any
jurisdiction in connection with the determination, assessment or collection of
any Tax.

 

“Trademarks” has the meaning set forth in Paragraph (d) of the definition of
Intellectual Property.

 

“Transactions” means, individually and collectively, those transactions
contemplated by this Agreement or the Related Agreements.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger, testamentary
disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise), any MSB Ordinary Shares or any
interest in any MSB Ordinary Shares.

 

“Transfer Taxes” means all transfer, sales, use, value added, goods and
services, excise, gross proceeds, reporting, recording, filing, documentary,
stamp, conveyance and other similar fees, Taxes and charges arising out of or in
connection with the transfer of the Acquired Assets effected pursuant to this
Agreement.

 

12

--------------------------------------------------------------------------------


 

“Transition Services Agreement” means the Transition Services Agreement in the
form attached as Exhibit G.

 

1.2                               Certain Additional Definitions.  In addition,
each of the following definitions shall have the respective meanings set forth
in the Section of or Exhibit to this Agreement indicated below.

 

Definition

 

Section/Exhibit

Accounting Firm

 

3.2(d)(ii)

Additional Consideration

 

3.1(c)(iv)

Agreement

 

Preamble

Agreement Payments

 

3.3

Announcement PR

 

6.2

Applicable Issuance

 

3.1(c)(iv)

cGMPs

 

5.1(o)(iv)

Cap

 

7.4(a)

Claim

 

7.2(a)

Claim Notice

 

7.2(a)

Closing Date

 

4.1

Conflict

 

5.1(c)

Consents

 

6.4

Contingent Consideration

 

Exhibit 3.1(b)

Contingent Share Payment Date

 

3.1(c)(i)

Deductible Amount

 

7.4(b)

Disclosure Schedules

 

5.1

Earnout

 

Exhibit 3.2

Earnout Period

 

Exhibit 3.2

Excess Damages

 

7.4(c)

Exclusivity Period

 

8.1

Export Approvals

 

5.1(p)

Fundamental Representations

 

7.3

Guarantee

 

9.5

Holding Period

 

3.1(c)(iii)

Holding Period Price

 

3.1(c)(iv)

Indemnified Party

 

7.2(a)

Indemnifying Party

 

7.2(a)

In-Licensed IP

 

5.1(l)(ii)

Initial Holding Period

 

3.1(c)(iii)

Issue Price

 

3.1(c)(ii)

Modified Contracts

 

4.2(a)(viii)

MSB

 

Preamble

MSB Deliverables

 

4.2(b)

MSB Indemnified Parties

 

7.1(a)

Non-Assignable Asset

 

6.1(b)

Non-Holding Period Shares

 

3.1(c)(iii)

 

13

--------------------------------------------------------------------------------


 

Definition

 

Section/Exhibit

Objection Deadline

 

7.5(a)

Objection Notice

 

7.5(a)

OTI

 

Preamble

OTI Deliverables

 

4.2(a)

OTI Indemnified Parties

 

7.1(b)

Parties

 

Preamble

Party

 

Preamble

Property Taxes

 

2.1(e)(i)

SEC

 

5.1(q)

Securities Act

 

3.1(c)(iii)

Settled Claims

 

7.5(c)

Survival Date

 

7.3

Third Party Claim

 

7.2(b)

VWAP

 

3.1(c)(ii)

 

1.3                               Interpretation.  For all purposes of this
Agreement, except as otherwise expressly provided or the context otherwise
clearly requires otherwise:

 

(a)                                 the captions and headings to this Agreement
are for convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement;

 

(b)                                 all references in this Agreement to
designated “Articles,” “Sections,” and other subdivisions are to the designated
Articles, Sections and other subdivisions of the body of this Agreement, and all
references to “Exhibits” and “Schedules” are to the Exhibits and
Schedules attached to this Agreement;

 

(c)                                  pronouns of either gender or neuter shall
include, as appropriate, the other pronoun forms;

 

(d)                                 the words “include” or “including” shall be
construed as incorporating, also, “but not limited to” or “without limitation;”

 

(e)                                  the word “or” shall have its inclusive
meaning of “and/or;”

 

(f)                                   the word “notice” shall require notice in
writing (whether or not specifically stated) and shall include notices,
consents, approvals and other written communications contemplated under this
Agreement;

 

(g)                                  the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision;

 

(h)                                 references to “dollars” or “$”herein shall,
unless otherwise provided, mean United States dollars, and references to
payments being made in “cash” shall mean such payments are made in United States
dollars; and

 

14

--------------------------------------------------------------------------------


 

(i)                                     references to any specific Law, or
article, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement thereof.

 

ARTICLE 2

 

Purchase and Sale

 

2.1                               Purchase and Sale of Acquired Assets.

 

(a)                                 Acquired Assets.  Upon the terms and subject
to the conditions of this Agreement, at the Closing, OTI will sell, convey,
assign, deliver and set over to MSB, and MSB will purchase and accept, all of
the right, title, benefit and interest of OTI in, to and under the Acquired
Assets, free and clear of all Liens.  At the Closing, the sale, conveyance,
assignment and delivery of OTI’s right, title, benefit and interest in, to and
under the Acquired Assets will be effected pursuant to the General Assignment
and Intellectual Property Assignment.

 

(b)                                 Excluded Assets.  Notwithstanding anything
to the contrary contained herein, the Acquired Assets do not include, and in no
event will MSB acquire any right, title, benefit or interest in, to or under,
any of the Excluded Assets.

 

(c)                                  Assumed Liabilities.  Upon the terms and
subject to the conditions of this Agreement, at the Closing, MSB will assume and
agree to pay, perform and discharge or hold OTI harmless from the Assumed
Liabilities.  The assumption of the Assumed Liabilities by MSB will be effected
pursuant to the Assumption Agreement.

 

(d)                                 Excluded Liabilities.  Notwithstanding
anything to the contrary contained herein, the Assumed Liabilities will not
include, and in no event will MSB assume, be required to pay, perform, discharge
or hold OTI or any OTI Indemnified Parties harmless from the Excluded
Liabilities.

 

(e)                                  Reimbursement for Certain Payments.

 

(i)                                     All ad valorem Taxes on personal
property or any similar Taxes with respect to the Acquired Assets, other than
Transfer Taxes (“Property Taxes”) shall be prorated between MSB and OTI as of
the Closing Date, computed by multiplying the amount of Property Taxes for the
Tax period for which the same are levied by a fraction, the numerator of which
is the number of days in such Tax period up to and including the Closing Date
and the denominator of which is the number of days in such Tax period.  In
connection with such proration of Property Taxes, in the event that actual
Property Tax figures are not available at the Closing Date, proration of
Property Taxes shall be based upon the actual Property Taxes for the preceding
fiscal year for which actual Property Tax figures are available, and re-prorated
when actual Property Tax figures become available.  For the avoidance of doubt,
Property Taxes allocated to OTI pursuant to this Section 2.1(e)(i) shall
constitute Excluded Liabilities.  To the extent one Party makes a payment of
Property Taxes allocated to the other Party, such other Party shall promptly
reimburse the paying Party upon receipt of written notice that such Property
Taxes have been paid.

 

15

--------------------------------------------------------------------------------


 

(ii)                                  If OTI makes payment under any of the
Assumed Liabilities (which OTI will have no obligation whatsoever to do), then
MSB will reimburse the amount of such payment to OTI that made the payment
within five (5) Business Days of receipt by MSB of a demand for reimbursement,
together with corresponding documentation of such payment.  If MSB makes payment
under any of the Excluded Liabilities (which MSB will have no obligation
whatsoever to do), then OTI will reimburse the amount of such payment to MSB
within five (5) Business Days of receipt by OTI of a demand for reimbursement,
together with corresponding documentation of such payment.

 

2.2                               Development and Commercialization of
Products.  Notwithstanding anything herein to the contrary, as between the
Parties from and after the Closing, MSB shall have the sole right to control and
conduct the development, manufacture and commercialization of the Products as it
deems appropriate in its sole discretion and there are no express or implied
obligations with respect thereto.

 

ARTICLE 3

 

Consideration

 

3.1                               Purchase Price.  MSB shall pay the amounts set
forth in Exhibit 3.1 and Exhibit 3.2, in accordance with this Section 3.1 and
Section 3.2 below.

 

(a)                                 Closing Consideration.  MSB shall pay to OTI
the amounts set forth in paragraph (a) of Exhibit 3.1 as set forth therein.

 

(b)                                 Contingent Consideration.  MSB shall pay to
OTI the amounts set forth in paragraph (b) of Exhibit 3.1 as set forth therein.

 

(c)                                  Payment.

 

(i)                                     The Contingent Consideration shall be
due and payable ten (10) Business Days following the satisfaction of the
conditions precedent to any payment of Contingent Consideration pursuant to
Section 3.1(b) to the account designated in writing by OTI reasonably in
advance.  If the Contingent Consideration is to be paid, in whole or in part,
through the issuance of MSB Ordinary Shares, the MSB Ordinary Shares shall be
issued to OTI no later than ten (10) Business Days following the satisfaction of
the respective conditions precedent to any payment of Contingent Consideration
pursuant to Section 3.1(b) (“Contingent Shares Payment Date”).

 

(ii)                                  The Contingent Consideration, will be
payable in cash or, if Mesoblast Limited is admitted to the official list of the
ASX at the time the Contingent Consideration is payable, through the issuance to
OTI of MSB Ordinary Shares, or a mix thereof, in each case at the sole
discretion of MSB, unless and only to the extent that on the date the MSB
Ordinary Shares are to be issued under Section 3.1(c)(i) (A) all or a portion of
the MSB Ordinary Shares are prohibited from issuance under Listing Rule 7.1 or
(B) the issuance of MSB Ordinary Shares to OTI would cause OTI to breach Section
606 of the Corporations Act, in which case such amount of the Contingent
Consideration that cannot be paid through the issuance of MSB

 

16

--------------------------------------------------------------------------------

 

Ordinary Shares shall be payable to OTI in cash.  The MSB Ordinary Shares shall
be valued on a per share basis equal to the five (5) consecutive trading day
volume weighted average price as calculated by Bloomberg Financial L.P. under
the function “VWAP” or other similar manner as notified by MSB to OTI in advance
and to which OTI has no reasonable objection (“VWAP”), up to (and including) the
trading day immediately prior to the Contingent Shares Payment Date,  with
respect to the applicable payment of Contingent Consideration, which will be
converted to U.S. Dollars using the closing “U.S.-dollar foreign exchange rate”
reported by The Wall Street Journal under the Market Data Center tab (U.S.
Internet edition, at www.wsj.com) for the Business Day immediately prior to the
applicable Contingent Shares Payment Date (the “Issue Price”).  To the extent
that MSB elects to pay any Contingent Consideration in the form of MSB Ordinary
Shares, it shall be a condition to the issuance of such MSB Ordinary Shares that
OTI deliver (i) a certificate in form and substance reasonably satisfactory to
MSB confirming the accuracy of the representations set forth in Sections
5.1(q) through (s), inclusive, hereof and (ii) the Restriction Agreement (with
respect to all of the Contingent Consideration payable in the form of the issue
of MSB Ordinary Shares other than any MSB Ordinary Shares which are Non-Holding
Period Shares) substantially in the form attached hereto as Exhibit F.

 

(iii)                               To the extent that MSB makes any payment
hereunder (including pursuant to Section 3.1(c)(iv)) in MSB Ordinary Shares, 
OTI shall not Transfer such MSB Ordinary Shares prior to the date that is twelve
(12) months following the issuance of such MSB Ordinary Shares to OTI (the
“Holding Period”) and provided that any subsequent Transfer is registered under,
exempt from or not subject to the provisions of Section 5 of the Securities Act
of 1933, as amended (the “Securities Act”).  OTI confirms that as at the date of
this Agreement it has no intention of Transferring any MSB Ordinary Shares
during any applicable Holding Period. Any attempted Transfer in violation of the
foregoing shall be of no effect and null and void, regardless of whether the
purported transferee has any actual or constructive knowledge of the Transfer
restrictions set forth in this Agreement, and shall not be recorded on the share
register of Mesoblast Limited.  Notwithstanding the foregoing, to the extent
consistent with applicable Law, MSB may in its sole discretion, designate one or
more payments of Contingent Consideration in the form of MSB Ordinary Shares as
not subject to a Holding Period by written notice to OTI, in which case, the
provisions of this Section 3.1(c)(iii) shall not apply to such issuance of MSB
Ordinary Shares, provided that such MSB Ordinary Shares are freely tradeable
without further action of OTI.  MSB Ordinary Shares which are not subject to a
Holding Period pursuant to the preceding sentence are sometimes referred to
herein as “Non-Holding Period Shares”.

 

(iv)                              Notwithstanding the foregoing, with respect to
any issuance of MSB Ordinary Shares as Contingent Consideration other than
Non-Holding Period Shares (each such issuance, an “Applicable Issuance”), if the
VWAP for the MSB Ordinary Shares for the five consecutive trading day period
calculated up to the close of trading on the day immediately prior to the date
of the expiration of the Holding Period with respect to such Applicable Issuance
(for each Applicable Issuance, the “Holding Period Price”) is below the
applicable Issue Price, MSB shall pay to OTI an additional amount equal to
(x) the difference between the applicable Issue Price and the Holding Period
Price multiplied by (y) the number of MSB Ordinary Shares issued in such
Applicable Issuance (the “Additional Consideration”).  Such amount of Additional
Consideration shall be paid (A) fifty percent (50%) in cash unless agreed
otherwise by the Parties in writing and (B) the remaining fifty percent (50%),
as determined in MSB’s sole

 

17

--------------------------------------------------------------------------------


 

discretion, in either cash or, if Mesoblast Limited is admitted to the official
list of the ASX, through the issuance to OTI of additional MSB Ordinary Shares,
unless and only to the extent that on the date the MSB Ordinary Shares are to be
issued under this Section 3.1(c)(iv) (I) all or a portion of the MSB Ordinary
Shares are prohibited from issuance under Listing Rule 7.1 or (II) the issuance
of MSB Ordinary Shares to OTI would cause OTI to breach Section 606 of the
Corporations Act, in which case such amount of the Additional Consideration that
cannot be paid through the issuance of MSB Ordinary Shares shall be paid to OTI
in cash. The additional MSB Ordinary Shares shall be valued at the Holding
Period Price for such Applicable Issuance or a mix thereof.  For the avoidance
of doubt, no adjustment pursuant to this Section 3.1(c)(iv) shall be made with
respect to MSB Ordinary Shares issued pursuant to this Section 3.1(c)(iv),
regardless of the trading price of MSB Ordinary Shares at any time.  Cash
payments of Additional Consideration shall be made by wire transfer in
immediately available funds to an account designated in writing by OTI to MSB at
least five (5) Business Days prior to the date when the payment is due and
payments of Additional Consideration to be made in MSB Ordinary Shares shall be
made no later than ten (10) Business Days following the expiration of the
Holding Period with respect to the Applicable Issuance.

 

(v)                                 In the event that the MSB Ordinary Shares
are listed on a recognized securities exchange as a substitute for the ASX, then
the Parties shall discuss, in good faith, the terms of this Section 3.1(c) and
Section 5.2(e) in connection with such substituted exchange, provided that the
Holding Period shall not be extended.

 

3.2                               Earnout.

 

(a)                                 In addition to the amounts payable under
Section 3.1, potential Earnout payments shall be as set forth on Exhibit 3.2.

 

(b)                                 Offsets.  MSB shall have the right to offset
from any Earnout or amounts payable under Section 3.1(b) hereunder any customary
and reasonable amounts paid (including royalties and other payments) to third
Persons for rights owned or controlled by such third Person for the use of any
Acquired Assets, provided that MSB provides written notice to OTI regarding the
alleged rights of such third Person prior to any such offset.  For clarity, any
such offset shall be without limitation or prejudice of any breach of warranty
by OTI.

 

(c)                                  Payment.  Following the first commercial
sale of an Earnout Product and during the Earnout Period, MSB shall provide to
OTI a written report for each calendar year showing the Net Sales during such
calendar year and the Earnout payable under this Section 3.2 in sufficient
detail to allow OTI to verify the amount of Earnout paid by MSB with respect to
such calendar year.  Such reports shall be due no later than ninety (90) days
following the end of each calendar year.  The Earnout shown to have accrued by
each report provided under this Section 3.2(c) shall be due and payable on the
date such report is due.  All Earnout payments shall be made in Dollars by
electronic wire transfer of immediately available funds to an account designated
in writing by OTI to MSB at least five (5) Business Days prior to the date when
the payment is due.  If any currency conversion is required in connection with
the calculation of the Earnout, such conversion shall be made in a manner
consistent with MSB’s normal practices used to prepare its audited financial
statements for external reporting purposes.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Records and Audits.

 

(i)                                     MSB will keep complete, true and
accurate books and records in sufficient detail for OTI to determine payments
due to OTI under this Article 3, including Earnouts.  MSB will keep such books
and records for at least three (3) years following the end of the calendar year
to which they pertain.

 

(ii)                                  OTI shall have the right during such three
(3)-year period to appoint at its expense an independent certified public
accountant of nationally recognized standing (the “Accounting Firm”) acceptable
to MSB to inspect or audit the relevant records of MSB to verify such amounts
were correctly determined.  MSB shall make such records available for audit by
the Accounting Firm during regular business hours at such place or places where
such records are customarily kept, upon reasonable notice from OTI, solely to
verify such payments hereunder were correctly determined.  Such audit right
shall not be exercised by the Auditing Party more than once in any calendar year
and may cover a period ending not more than thirty-six (36) months prior to the
date of such request.  All records made available for audit shall be deemed to
be confidential information of MSB.  If the amount of paid hereunder was
over-reported, OTI shall promptly (but in any event no later than thirty (30)
days after the Accounting Firm’s report) make payment to MSB of the
over-reported amount, or if the amount paid was under-reported, MSB shall
promptly (but in any event no later than thirty (30) days after the Accounting
Firm’s report) make payment to OTI of the underreported amount.  OTI shall bear
the full cost of such audit unless such audit discloses an underreporting of
more than the greater of (A) seven percent (7%) of the aggregate amount payable
for the term of the audit, and (B) USD $250,000, in which case MSB shall
reimburse OTI for all expenses of third Persons incurred in connection with such
audit.

 

(iii)                               The Accounting Firm will disclose to OTI
only whether the payments are correct or incorrect and the specific details
concerning any discrepancies.  MSB is entitled to require the Accounting Firm to
execute a reasonable confidentiality agreement prior to commencing any audit
under this Section 3.2.  The Accounting Firm shall provide a copy of its report
and findings to OTI and MSB simultaneously.

 

3.3                               Taxes.  Each Party shall be responsible for
its own Tax liabilities arising under this Agreement.  Accordingly, OTI shall be
liable for all income and other Taxes (including interest) resulting from any
payments made by MSB to OTI under this Agreement (“Agreement Payments”).  If
applicable Law requires the withholding of Taxes, MSB shall make such
withholding payments in a timely manner and shall subtract the amount thereof
from the payments hereunder, and such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid.  MSB shall promptly (as available)
submit to OTI appropriate proof of payment of the withheld Taxes as well as the
official receipts within a reasonable period of time.  MSB shall provide OTI
reasonable assistance in order to allow OTI to obtain the benefit of any
applicable present or future treaty against double taxation or refund or
reduction in Taxes which may apply to the payments hereunder.  Notwithstanding
the foregoing, if as a result of a Party assigning this Agreement or changing
its domicile additional Taxes become due that would not have otherwise been due
hereunder with respect to Agreement Payments, such Party shall be responsible
for all such additional Taxes.  Notwithstanding anything to the contrary, OTI
agrees to pay all Transfer

 

19

--------------------------------------------------------------------------------


 

Taxes with respect to the transactions contemplated by this Agreement.  The
Parties shall use commercially reasonable efforts to minimize the amount of any
Transfer Taxes, including by providing appropriate documentation in connection
with any available exemption from or reduction in the amount of such Transfer
Taxes.

 

3.4                               Allocation of Consideration.  The Parties
agree to allocate the amounts paid pursuant to this Article 3 among the Acquired
Assets for Tax purposes in accordance with applicable Law and as set forth in
Exhibit 3.4.  The Parties shall not file any Tax Return or otherwise take any
position inconsistent with such allocation unless otherwise required by
applicable Law.

 

ARTICLE 4

 

Closing Matters

 

4.1                               Closing.  Upon the terms and subject to the
conditions of this Agreement, the Closing will take place immediately following
the exchange via email of signature pages by the Parties (the “Closing Date”),
which will occur after the close of the New York Stock Exchange, between 4:00PM
and 5:00PM U.S. Eastern Daylight Savings Time on the 10th day of October (7:00AM
- 8:00AM Melbourne Time on the 11th day of October).  All documents delivered
and all Transactions consummated at the Closing will be deemed for all purposes
to have been delivered and consummated effective as of the Closing Date.

 

4.2                               Deliveries at Closing.

 

(a)                                 Deliveries of OTI.  At the Closing, OTI will
deliver or cause to be delivered to MSB the following (collectively, the “OTI
Deliverables”):

 

(i)                                     a duly executed copy of the General
Assignment;

 

(ii)                                  a duly executed copy of the Intellectual
Property Assignment;

 

(iii)                               a duly executed counterpart of the
Transition Services Agreement;

 

(iv)                              the third Person consents listed on
Schedule 4.2(a)(iv) hereof;

 

(v)                                a certificate of good standing of the
Maryland Secretary of State as to OTI, which will be dated not more than ten
(10) days prior to the Closing Date;

 

(vi)                              a certificate of an officer of OTI certifying
that its Organizational Documents, as certified and as delivered at the Closing,
have not been amended or rescinded since the date of such certification and
remain in full force and effect at the Closing Date; and

 

(vii)                           evidence that all Liens set forth on
Schedule 4.2(a)(vii) hereof have been terminated;

 

(viii)                        a duly executed copy of the Bill of Sale; and

 

20

--------------------------------------------------------------------------------


 

(ix)                              a duly executed copy of the Assumption
Agreement.

 

(b)                                 Deliveries by MSB.  At the Closing, MSB will
deliver or cause to be delivered to OTI the following (collectively, the “MSB
Deliverables”):

 

(i)                                     a duly executed copy of the Assumption
Agreement;

 

(ii)                                  a duly executed counterpart of the
Transition Services Agreement;

 

(iii)                               a document from the applicable governing
jurisdiction of MSB that it exists as a registered legal entity within such
jurisdiction, which will be dated not more than ten (10) days prior to the
Closing Date; and

 

(iv)                              a certificate of an officer of MSB certifying
that its Organizational Documents, as certified and as delivered at the Closing,
have not been amended or rescinded since the date of such certification and
remain in full force and effect at the Closing Date;

 

(v)                                 a duly executed copy of the Bill of Sale;
and

 

(vi)                              a duly executed copy of the Intellectual
Property Assignment.

 

ARTICLE 5

 

Representations and Warranties

 

5.1                               Representations and Warranties of OTI.  OTI
hereby represents and warrants to MSB as of the Closing Date, subject to the
disclosures and exceptions set forth in the Disclosure Schedules delivered by
OTI to MSB on the date hereof and attached hereto (the “Disclosure Schedules”);
provided, however, that any disclosure made in any section of the Disclosure
Schedules shall only apply to the section of the Agreement that corresponds to
the section of the Disclosure Schedules, unless it is reasonably apparent on the
face of such disclosure that such disclosure is relevant to another Section of
this Agreement, as follows:

 

(a)                                 Organization and Existence; Power and
Authority; No Affiliates.

 

(i)                                     OTI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland.
OTI has the requisite corporate power and authority to own, lease and operate
the Acquired Assets and to conduct the Business as currently conducted in each
jurisdiction where OTI owns, leases and operates the Acquired Assets and where
the Business is currently conducted.  OTI has made available a true, complete
and correct copy of its Organizational Documents, each as amended and in full
force and effect, to MSB, and no amendments to any such Organizational Documents
have been approved or proposed.

 

(ii)                                  Other than a subsidiary of OTI that has
prior to the Closing been merged into OTI, no entity that is an Affiliate of OTI
exists or has existed.

 

(b)                                 Authority and Approval.  OTI has all
requisite power and authority to enter into this Agreement, the Related
Agreements and the other agreements, instruments and

 

21

--------------------------------------------------------------------------------


 

documents to be executed and delivered in connection herewith and therewith to
which OTI is (or becomes) a party.  The execution and delivery of this Agreement
and the Related Agreements and the consummation of the Transactions have been
approved by all necessary corporate action of OTI and no further corporate or
stockholder action is required on the part of OTI to authorize the execution and
delivery of this Agreement, the Related Agreements or the consummation of the
Transactions.  This Agreement has been duly executed and delivered by OTI, and
(assuming due authorization, execution and delivery by MSB) this Agreement
constitutes, and, when so executed and delivered, the Related Agreements and the
Restriction Agreement will constitute, a valid and legally binding obligation of
OTI, enforceable against it in accordance with its terms, except as
enforceability may be affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).

 

(c)                                  No Conflict; Consents.

 

(i)                                     The execution and delivery of this
Agreement does not, the execution of the Related Agreements or the Restriction
Agreement will not, and the consummation of the Transactions will not, conflict
with or result in any violation of or default under (with or without notice or
lapse of time, or both) or give rise to, any payment obligation, or a right of
termination, cancellation, modification or acceleration of any obligation or
loss of any benefit under (any such event, a “Conflict”) (A) any provision of
OTI’s Organizational Documents, (B) any Assigned Contract, or (C) any Law
applicable to the Business, the Acquired Assets or the Assumed Liabilities.

 

(ii)                                  Section 5.1(c)(ii) of the Disclosure
Schedules sets forth all necessary notices, consents, waivers and approvals of
Persons (A) to any Assigned Contracts that are required thereunder in connection
with the Transactions (including the assignment thereto to MSB), or for any such
Assigned Contract to remain in full force and effect without limitation,
modification or alteration after the Closing so as to preserve all rights of,
and benefits to, MSB under such Assigned Contracts from and after the Closing or
(B) otherwise necessary to consummate the Transactions.  Following the Closing,
MSB will be permitted to exercise all of its rights under the Assigned Contracts
without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments that OTI would otherwise be required to pay
pursuant to the terms of such Assigned Contracts had the Transactions not
occurred.

 

(d)                                 Governmental Approvals and Filings.  Except
as disclosed in Section 5.1(d) of the Disclosure Schedules, no consent, waiver,
approval, order or authorization of, or registration, declaration or filing
with, or any notice to, any Governmental or Regulatory Authority is required by,
or with respect to, OTI in connection with the execution and delivery of this
Agreement, the Related Agreements or the consummation of the Transactions.

 

(e)                                  Absence of Changes.  Since December 31,
2012, there has not occurred any change or event that has resulted in, or would
reasonably be expected to have or result in, a material adverse effect on the
Business or the Acquired Assets, taken as a whole. Since

 

22

--------------------------------------------------------------------------------


 

December 31, 2012, OTI has carried on the Business in the Ordinary Course and
has not made any material changes in the manner of conducting the Business.

 

(f)                                   Taxes.  There are no Liens for unpaid
Taxes on the Acquired Assets, except Liens for current Taxes not yet due and
payable.  OTI has not received any written notice of assessment or proposed
assessment in connection with any Tax Return that relates to the Business or the
Acquired Assets, and there are no Tax examinations, Tax claims or Tax actions
currently pending or asserted in writing that relate to or could affect the
Business or the Acquired Assets.

 

(g)                                  Compliance with Law.

 

(i)                                     OTI is not in material violation of any
Laws or Orders applicable to the Business as currently conducted or the
ownership and use of the Acquired Assets.

 

(ii)                                  To the Knowledge of OTI, OTI is not the
subject of any pending or threatened investigation by any Governmental or
Regulatory Authority with respect to the Business or the Acquired Assets.

 

(iii)                               Since December 31, 2012, OTI has not
received written notification from any Governmental or Regulatory Authority
(A) asserting that OTI is not in material compliance with any Law with respect
to the Business or the Acquired Assets, or (B) threatening to revoke or suspend
any material Regulatory Authorization owned or held by OTI with respect to the
Business or the Acquired Assets.

 

(iv)                              OTI possesses all Regulatory Authorizations
necessary to its conduct of the Business as currently conducted.  The Regulatory
Authorizations set forth in Section 5.1(g)(iv) of the Disclosure Schedules
constitute all of the Regulatory Authorizations used in, or held for use in, the
Business by OTI, as of the date hereof.  Each such Regulatory Authorization is
validly and presently in effect (and except as disclosed in
Section 5.1(g)(iv) of the Disclosure Schedules, the continuing validity and
effectiveness of such Regulatory Authorization will not be affected by the
consummation of the Transactions), and OTI is not in default under any such
Regulatory Authorization in any material respect.  There are no Actions pending,
nor to the Knowledge of OTI, threatened, that seek the revocation, cancellation,
suspension, failure to renew or adverse modification of any such Regulatory
Authorizations.

 

(h)                                 Assigned Contracts.

 

(i)                                     The Contracts set forth on
Schedule 1.1-B constitute all Contracts to which OTI is a party and which are
used or held for use in the Business or by which any Acquired Assets are bound. 
OTI has made available to MSB true and complete copies of each such Contract,
together with all amendments, waivers and supplements thereto.

 

(ii)                                  All of the Assigned Contracts are valid
and binding agreements of OTI, enforceable in accordance with their terms, and
will continue to be valid, binding and enforceable in accordance with their
terms following the consummation of the Transactions, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general

 

23

--------------------------------------------------------------------------------


 

principles of equity.  OTI is not in breach or default of any Assigned
Contract.  To the Knowledge of OTI, (x) no other Party to a Assigned Contract is
in breach or default of such Assigned Contract and (y) no event, condition or
circumstance exists or has occurred that would reasonably be expected to result
in a violation or breach of any provision of any Assigned Contract by OTI.  To
the Knowledge of OTI, no Party has repudiated or expressed any intention to
repudiate any provision of a Assigned Contract.  To the Knowledge of OTI, none
of the Assigned Contracts are subject to any claims, charges, set offs or
defenses.

 

(iii)                               As of the date of this Agreement, there are
no outstanding renegotiations of, attempts to renegotiate or outstanding rights
to renegotiate, any amounts paid or payable to OTI under any Assigned Contract
with any Person having the contractual or statutory right to demand or require
such renegotiation.

 

(iv)                              Except as set forth on Section 5.1(h)(iv) of
the Disclosure Schedule, no amounts are or will be due to any third Person under
any Assigned Contract as a result of the conduct of the Business after the
Closing.

 

(i)                                     Legal Proceedings; Orders.  Except as
set forth on Section 5.1(i) of the Disclosure Schedules, there are no Actions
pending against or, to the Knowledge of OTI, threatened against, the Business or
any Acquired Assets. There is no claim pending or, to the Knowledge of OTI,
threatened, against any Person who has a contractual right or a right pursuant
to applicable Law to indemnification from OTI related to facts and circumstances
involving the Business or the Acquired Assets.  There are no Actions pending
against, or to the Knowledge of OTI, threatened against, the Business, the
Products or any of the Acquired Assets that would reasonably be expected to
prevent or delay the ability of OTI to enter into and perform its obligations
under this Agreement or consummate the Transactions.  There is no Order to which
OTI is subject or that is pending or threatened that relates to the Business,
the Acquired Assets or the Assumed Liabilities.

 

(j)                                    Title; Sufficiency.

 

(i)                                     OTI has good title to, or valid
leasehold or license interests in, all Acquired Assets, free and clear of all
Liens, except for Permitted Liens.  Upon the consummation of the Transactions,
MSB will acquire good, valid title to, or a valid leasehold or license interest
in, the Acquired Assets, free and clear of all Liens, except for Permitted
Liens.  Without limiting the foregoing, neither Genzyme Corporation nor any of
its Affiliates has any right, title or interest (including any Lien) with
respect to any of the Acquired Assets.

 

(ii)                                  The Scheduled Assets constitute all of the
assets, properties and rights that are necessary and sufficient to conduct the
Business in substantially the manner as conducted by OTI.

 

(iii)                               The material items of Tangible Personal
Property have been maintained in accordance with OTI’s normal practice and are
in good repair and usable condition for the conduct of the Business as currently
conducted, ordinary wear and tear and aging excepted.

 

24

--------------------------------------------------------------------------------


 

(k)                                 Compliance with Law.

 

(i)                                     OTI has not been in violation of, or is
not the subject of any Action with respect to the violation of, any Law or
Order, and has not received any FDA Form 483, “warning letters,” or “untitled
letters,” or other similar notice of inspectional observations or deficiencies
from any Governmental or Regulatory Authority in connection with the Business.
No Action is pending, or to the Knowledge of OTI, threatened, with respect to
any violation of any Law or Order by OTI, and OTI is and has been in compliance
in all material respects with all Laws and Orders, in each case relating to the
conduct of the Business (including, privacy and export laws), or pertaining to
the Acquired Assets or Assumed Liabilities.  OTI has not received any notice of
any such Action or any liability or potential responsibility on the part OTI to
undertake or to bear all or any portion of the cost of any remedial action of
any nature.  OTI has never conducted any internal investigation with respect to
any actual, potential or alleged material violation of any Law or Order by any
director, officer or employee of OTI in connection with the Business.

 

(ii)                                  OTI has at all times marketed and
distributed the Products in compliance with applicable Laws and Orders, and none
of the marketing and promotional materials used in the Business by OTI,
including the labels and labeling for the Products, is or has been false or
misleading.  OTI has timely submitted all required notices and petitions to
Governmental or Regulatory Authorities in connection with its marketing and
promotional activities for the Business.

 

(iii)                               All preclinical animal testing and clinical
trials in respect of the Business conducted by or on behalf of OTI, are being,
and have been conducted, in accordance with experimental protocols, procedures
and controls that are generally accepted in the scientific community and
required by peer review journals, as well as pursuant to applicable Laws and
Orders, including good clinical practices and good laboratory practices, as
applicable.

 

(iv)                              To the Knowledge of OTI, OTI is, and at all
times has been, in compliance with all adverse event reporting requirements
applicable to the Business.

 

(v)                                 OTI is not the subject of any pending or, to
the Knowledge of OTI, threatened investigation by any Governmental or Regulatory
Authority in respect of the Business, including by (i) the FDA pursuant to its
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”
Final Policy set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any
amendments thereto, (ii) the FTC, or (iii) any other Governmental or Regulatory
Authority that has jurisdiction over the Business of OTI under any similar
policy.  OTI has no Knowledge or reason to believe that the FDA, FTC or any
other Governmental or Regulatory Authority is considering such action.

 

(l)                                     Intellectual Property.

 

(i)                                     Schedule 1.1-C, Schedule 1.1-E, Schedule
1.1-F and Schedule 1.1-G, together, (A) identify all Assigned Intellectual
Property; and (B) list all proceedings or actions before any Governmental or
Regulatory Authority relating to any Assigned Intellectual Property.

 

(ii)                                  Section 5.1(l)(ii) of the Disclosure
Schedules identifies all Assigned Intellectual Property that is subject of any
IP In-License (the “In-Licensed IP”).

 

25

--------------------------------------------------------------------------------


 

Except as set forth in Section 5.1(l)(ii) of the Disclosure Schedules, there is
no Intellectual Property owned by any third Person used or held for use in the
conduct of the Business other than Intellectual Property that is licensed in
connection with shrink wrap or other mass-marketed software or associated with
products or components, which in either case is generally available without
further consideration for such license.

 

(iii)                               Section 5.1(l)(iii) of the Disclosure
Schedules further identifies all Assigned Intellectual Property that is subject
of any IP Out-License.  Except as set forth in Section 5.1(l)(iii) of the
Disclosure Schedules, OTI has not transferred ownership of, or granted any
license of or right to use, or authorized the retention of any rights to use or
joint ownership of, any Intellectual Property that is or was Assigned
Intellectual Property to any other Person.

 

(iv)                             To its Knowledge, OTI exclusively owns and
possesses all right, title and interest in, free and clear of all Liens (other
than Permitted Liens), to all of the Assigned Intellectual Property and has an
exclusive license or other equivalent right to use, free and clear of all Liens
(other than Permitted Liens) to all In-Licensed IP.

 

(v)                                 All necessary documents and certificates and
fees associated with filing, prosecuting, obtaining, maintaining, perfecting or
preserving or renewing any Assigned Intellectual Property have been filed with
and paid in full to the proper Governmental or Regulatory Authority in a timely
manner; except where OTI has, in its reasonable business judgment, decided to
abandon or cancel such Assigned Intellectual Property as set forth under
Section 5.1(l)(v) of the Disclosure Schedules.  There are no actions that must
be taken by OTI within one hundred twenty (120) days of the Closing Date,
including the payment of any registration, maintenance or renewal fees or the
filing of any responses to office actions of any Governmental or Regulatory
Authority, documents, applications or certificates for the purposes of
obtaining, maintaining, perfecting or preserving or renewing any Assigned
Intellectual Property.

 

(vi)                              In each case in which OTI has acquired
ownership of any Assigned Intellectual Property from any Person, OTI has
obtained a valid and enforceable assignment sufficient to irrevocably transfer
all rights in such Assigned Intellectual Property (including the right to seek
past and future damages with respect thereto) to OTI.  OTI has recorded each
such assignment of Assigned Intellectual Property with the relevant Governmental
or Regulatory Authority as the case may require.

 

(A)                               To the extent that any Assigned Intellectual
Property has been developed or created by a Person for OTI, including any
employee, consultant or independent contractor of OTI, OTI has a written
Contract with such Person pursuant to which OTI has obtained ownership of, and
is the exclusive owner of such Assigned Intellectual Property.

 

(B)                               All current and former employees, consultants
and independent contractors of OTI have entered into a valid and binding
Contract with OTI sufficient to vest title in OTI of all Assigned Intellectual
Property created by such employees, consultants and independent contractors in
the scope of their employment or engagement with OTI, as applicable.

 

26

--------------------------------------------------------------------------------

 

(C)                               No Person who has developed or created
materials or data for OTI in connection with the Business, has ownership rights
or license rights to improvements made by OTI in such Assigned Intellectual
Property.

 

(vii)                           The Assigned Intellectual Property and
In-Licensed IP includes all of the Intellectual Property used or held for use
in, and to OTI’s Knowledge, necessary for, the conduct of the Business as
currently conducted.  Immediately after the Closing, MSB will have the right to
fully transfer, alienate, exploit use and otherwise practice without
restriction, limitation or other Lien and without payment of any kind to any
Person all Assigned Intellectual Property.  No Assigned Intellectual Property is
subject to any outstanding consent, proceeding or Order or any settlement
agreement or stipulation that expressly restricts in any manner the use,
transfer or licensing thereof by MSB or that may affect the validity, use or
enforceability of such Assigned Intellectual Property.

 

(viii)                        No biological or other material that is used (or
has been used) in or necessary for the conduct of the Business as currently
conducted or otherwise comprising Assigned Intellectual Property is subject to
any material transfer agreement or other agreement restricting, limiting or
prohibiting the use, transfer, disclosure or commercial exploitation of such
biological or other material, or of any progeny, derivatives, modifications or
improvements thereof that would prevent the transfer of such material to MSB as
contemplated hereunder or prohibit the use of such material by or on behalf of
MSB in the conduct of the Business as currently conducted.

 

(ix)                              Except as set forth on Section 5.1(l)(ix) of
the Disclosure Schedules, there is no claim by any third Person pending against
OTI or, to OTI’s Knowledge, threatened against OTI, contesting the validity,
enforceability, or ownership of any Assigned Intellectual Property or any
In-Licensed IP in any jurisdiction. To the Knowledge of OTI, the Assigned
Intellectual Property and In-Licensed IP is valid, subsisting, and in full force
and effect; has not been cancelled, expired or abandoned except where OTI has,
in its reasonable business judgment, decided to abandon or cancel such Assigned
Intellectual Property, as set forth under Schedule 5.1(l)(ix).  To OTI’s
Knowledge, no claim is pending or threatened challenging OTI’s right to any
Assigned Intellectual Property or In-Licensed IP.  No claim is pending or, to
OTI’s Knowledge, threatened to the effect that any Assigned Intellectual
Property or any In-Licensed IP is, or upon consummation of the Transactions will
be, invalid or unenforceable.

 

(x)                                 To the Knowledge of OTI, there are no acts
or omissions of OTI, and there are no facts or circumstances that would render
any Assigned Intellectual Property or In-Licensed IP invalid or unenforceable in
whole or in part.  Without limiting the generality of the foregoing:

 

(A)                               To OTI’s Knowledge, OTI has fulfilled all
applicable requirements regarding the duty of disclosure, candor and good faith
in connection with each patent and patent application filed by OTI.  OTI has not
claimed a particular status, including, “Small Business Status,” in the
application or other registration for any Assigned Intellectual Property, which
claim of status was at the time made, or which has since become, inaccurate or
false.

 

27

--------------------------------------------------------------------------------


 

(B)                               OTI has taken reasonable steps to police the
use of its Trademark Rights and to OTI’s Knowledge, no Trademarks within the
Assigned Intellectual Property infringe any Trademarks owned, used or applied
for by any other Person; and

 

(C)                               OTI has not disclosed, furnished to or made
accessible any of its trade secrets within the Assigned Intellectual Property to
any Person who is not subject to a written agreement to maintain the
confidentiality of such trade secrets.  OTI has, and reasonably enforces, a
policy requiring each employee, consultant and independent contractor to execute
a reasonable proprietary information, confidentiality and assignment agreement,
and all current and former employees, consultants and independent contractors of
OTI that generated, or had access to, trade secrets of OTI in connection with
the conduct of the Business have executed such an agreement.

 

(xi)                              Except as set forth on Section 5.1(l)(xi) of
the Disclosure Schedules, to OTI’s Knowledge, OTI has not infringed or
misappropriated any Intellectual Property of any Person by its conduct of the
Business.  To OTI’s Knowledge, the conduct of the Business or any part thereof,
including the research, development, manufacture, use, marketing, sale and
importation of Products, and the possession or use by OTI of the Assigned
Intellectual Property has not, does not and will not infringe, misappropriate,
or violate any Intellectual Property of any other Person or constitute a
violation of the Lanham Act, unfair competition or unfair trade practices under
the Law of any jurisdiction where the Business is currently conducted.  Except
as set forth on Schedule 5.1(l)(xi) of the Disclosure Schedules, OTI has not
received any written notice of any claim (including by an offer to license any
Intellectual Property) and, to OTI’s Knowledge, there is no threatened claim, or
any basis for any claim (whether or not pending or threatened), against OTI
asserting that OTI’s conduct of the Business infringes upon, misappropriates or
otherwise violates the Intellectual Property of any Person including the Lanham
Act, unfair competition or unfair trade practices under the Laws of any
jurisdiction where the Business is currently conducted.

 

(xii)                           To OTI’s Knowledge, none of the Assigned
Intellectual Property or In-Licensed IP is being infringed or is otherwise used
or available for use by any Person other than OTI except pursuant to an IP
Out-License as set forth on Section 5.1(l)(iii) of the Disclosure Schedules. 
OTI has not given any notice to any Person asserting infringement or
misappropriation by any such Person of any of the Assigned Intellectual Property
or In-Licensed IP.  OTI is not aware of any actual, or, to OTI’s Knowledge,
threatened or potential, infringement, misappropriation, dilution, conflict or
violation of the Assigned Intellectual Property or In-Licensed IP or
unauthorized manufacture, sale, marketing or use of Products by any Person.

 

(xiii)                        [Intentionally omitted].

 

(xiv)                       Except as set forth on Section 5.1(l)(xiv) of the
Disclosure Schedules, OTI has not received any grant, loan, subsidy, investment
or other source of funding from any Governmental or Regulatory Authority
relating to the Business.  No facilities of a university, college, other
educational institution or research center or Governmental or Regulatory
Authority or funding from any Governmental or Regulatory Authority or other
third Person was used in the development of the Assigned Intellectual Property. 
No current or former

 

28

--------------------------------------------------------------------------------


 

employee or independent contractor of OTI who was involved in, or who
contributed to, the creation or development of any Assigned Intellectual
Property has performed services for any Governmental or Regulatory Authority,
university, college or other educational institution or research center during a
period of time during which such employee or independent contractor was creating
or developing any Assigned Intellectual Property.

 

(xv)                          Except as set forth on Section 5.1(l)(xv) of the
Disclosure Schedules, there are no royalties, fees, honoraria or other payments
payable by MSB to any Person by reason of the ownership, development, use,
license, sale or disposition of the Assigned Intellectual Property, other than
salaries and sales commissions paid to employees and sales agents in the
ordinary course of business.

 

(m)                             No Brokers.  No broker, finder or investment
banker is entitled to any brokerage commission, finder’s fee or similar payment
in connection with the Transactions based upon arrangements made by or on behalf
of OTI.

 

(n)                                 Suppliers.  Section 5.1(n) of the Disclosure
Schedules sets forth all material suppliers of the Business for each of 2011,
2012 and year to date 2013.  Except as set forth on Section 5.1(n) of the
Disclosure Schedules, none of the suppliers listed thereon has cancelled,
terminated or otherwise materially and adversely altered its relationship with
the Business or notified OTI in writing or by any other formal notice of any
intention to cancel, terminate or materially and adversely alter its
relationship with OTI with respect to the Business.

 

(o)                                 Warranties; Product Liability; Product
Manufacturing.

 

(i)                                     The warranty policy(ies) of OTI that are
still currently in effect for Products of the Business sold at any time are
listed on Section 5.1(o) of the Disclosure Schedules.

 

(ii)                                  Except as set forth on Section 5.1(o) of
the Disclosure Schedules, OTI has not during the last five (5) years been
subject to any legal proceedings (including any products’ liability Actions) or,
to its Knowledge, investigations by Governmental or Regulatory Authorities with
respect to Products sold or advertised for sale by the Business.

 

(iii)                               There have been no mass recalls or
destructions by or on behalf of OTI of Products, or Product returns outside the
Ordinary Course.

 

(iv)                              All Inventory (A) has been manufactured,
stored and transported in accordance with applicable Law including cGMPs and
meets the (I) specifications therefor and (II) the information shown on the
certificate of analysis provided for the particular shipment, as applicable, in
each case of (I) and (II) made available to MSB and (B) has been released for
human use.  For purposes of this Section 5.1(o), “cGMPs” means current good
manufacturing practices required by the U.S. Food and Drug Administration, as
set forth in the U.S. Federal Food, Drug and Cosmetic Act, as amended, and the
regulations promulgated thereunder, for manufacture and testing of products
under such jurisdiction, and comparable laws or regulations applicable to the
manufacture and testing of products in and under such jurisdictions outside the
U.S., as they may be updated from time to time.

 

29

--------------------------------------------------------------------------------


 

(p)                                 Export Controls.  OTI has all material
export licenses and other material consents, authorizations, waivers, approvals,
and orders, and has made or filed any and all necessary notices, registrations,
declarations and filings with any Governmental or Regulatory Authority required
in connection with the Business as it is currently conducted by OTI (“Export
Approvals”).  OTI is not in material violation of any applicable Export
Approvals pertaining to the Business or the Acquired Assets.  There are no
pending or, to OTI’s Knowledge, threatened inquiries, investigations,
enforcement actions, voluntary disclosure or other claims against OTI with
respect to Export Approvals.

 

(q)                                 No Registration.  OTI understands that any
MSB Ordinary Shares to be issued to OTI hereunder may not be registered under
the Securities Act and may be issued by reason of a specific exemption from the
registration provisions of the Securities Act, the availability which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of OTI’s representations as expressed herein or otherwise made pursuant
hereto.  OTI understands that such MSB Ordinary Shares will be “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, OTI must hold such securities indefinitely unless they
are registered with the U.S. Securities and Exchange Commission (“SEC”) and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  OTI acknowledges that MSB has no
obligation to register or qualify such MSB Ordinary Shares for resale.  OTI
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the MSB Ordinary
Shares, and on requirements relating to MSB which are outside of OTI’s control,
and which MSB is under no obligation to satisfy.  OTI also acknowledges that it
is agreeing to certain additional transfer restrictions with respect to any such
MSB Ordinary Shares pursuant to the terms hereof.

 

(r)                                    Investment Intent.  OTI is and will be
acquiring any MSB Ordinary Shares issued to it pursuant hereto for investment
for its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and OTI has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  OTI further represents that it does not have any Contract with any
Person to sell, Transfer or grant participation to such Person or to any third
person or entity with respect to the MSB Ordinary Shares

 

(s)                                   Accredited Investor.  OTI is an
“accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the SEC under the Securities Act.

 

(t)                                    Legends.  OTI understands and agrees that
the certificates evidencing any MSB Ordinary Shares issued pursuant hereto may
bear the following legends (in addition to any legend required under applicable
state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION

 

30

--------------------------------------------------------------------------------


 

STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.  Further the holder has entered into a Restriction Agreement with
Mesoblast Limited pursuant to which any dealing in the shares is limited for a
period of 12 months other than as otherwise permitted under the terms of the
Restriction Agreement.”

 

5.2                               Representations and Warranties of MSB.  MSB
hereby represents and warrants to OTI as of the Closing Date that:

 

(a)                                 Organization and Existence.  MSB is a Swiss
société à responsabilité limitée duly organized and validly existing under the
laws of Switzerland, with full power and authority to own, lease, and operate
its business and properties and to carry on its business as and where such
properties and assets are now owned or leased and such business is now
conducted.

 

(b)                                 Authority and Approval.  MSB has the power
to enter into this Agreement and each of the Related Agreements to which it is
to be a party and to perform its obligations thereunder.  The execution,
delivery and performance by MSB of this Agreement and the Related Agreements,
and the consummation by MSB of the Transactions, have been duly authorized by
all required action on the part of MSB.  This Agreement has been duly executed
and delivered by MSB and, when executed and delivered by MSB, the Related
Agreements will have been duly executed and delivered by MSB.  This Agreement
is, and each of the Related Agreements will be, the valid and binding
obligations of MSB, enforceable against MSB in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, moratorium, or other
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity (regardless of whether considered in a proceeding
at Law or in equity).

 

(c)                                  No Conflict.  The execution and delivery by
MSB of this Agreement and each of the Related Agreements, and MSB’s compliance
with the terms and conditions hereof and thereof, and the consummation by MSB of
the Transactions, do not and will not (i) conflict with any of, or require any
consent of any Person that has not been obtained under, MSB’s Organizational
Documents, (ii) violate any provision of, or require any consent, authorization,
or approval under, any Law or any Order applicable to MSB, (iii) conflict with,
result in a breach of, constitute a default under (whether with or without
notice or the lapse of time or both), accelerate or permit the acceleration of
the performance required by, or require any consent, authorization, or approval
under, any material contract to which MSB is a party or by which it is bound or
to which any of its assets or property is subject, or (iv) result in the
creation of any Lien upon the assets or property of MSB, except in each case as
would not reasonably be expected to have a material adverse effect on MSB or
materially adversely affect the validity or enforceability of this Agreement
against MSB or materially adversely affect the ability of MSB to consummate the
Transactions.

 

(d)                                 Governmental Approvals and Filing.  No
consent, authorization, approval or action of, filing with, notice to, or
exemption from any Governmental or Regulatory Authority on the part of MSB is
required in connection with the execution, delivery and performance of this
Agreement or any Related Agreements or the consummation of the Transactions,
except

 

31

--------------------------------------------------------------------------------


 

where the failure to obtain any such consent, approval or action, to make any
such filing, to give any such notice or obtain any such exemption would not be
reasonably expected to (i) have a material adverse effect on MSB or
(ii) materially adversely affect the validity or enforceability against MSB of
this Agreement or such Related Agreements or materially adversely affect the
ability of MSB to consummate the Transactions.

 

(e)                                  Access to Consideration.  MSB (itself or
through Mesoblast Limited) has, and shall at the applicable times have,
sufficient cash on hand (or have ready access to cash) and a sufficient capacity
under the Listing Rules, including, without limitation, Listing Rule 7.1, to
issue that number of MSB Ordinary Shares it elects to issue to enable it to make
the payments required under Sections 3.1 and 3.2 of this Agreement and to
consummate the Transactions.  Such MSB Ordinary Shares shall be issued in
compliance with all applicable Laws and the Listing Rules and an application for
quotation of those MSB Ordinary Shares is to be made by Mesoblast Limited to the
ASX on the date of issue of the MSB Ordinary Shares to OTI (by lodging with the
ASX an Appendix 3B and otherwise in compliance with the Listing Rules).  From
and after the Closing, MSB shall take all actions within its reasonable control
which are necessary or appropriate to maintain Mesoblast Limited’s admission to
the ASX Official List.

 

(f)                                   Legal Proceedings; Orders.  There are no
Actions pending against, or to the Knowledge of MSB, threatened, that would
reasonably be expected to prevent or delay the ability of MSB to enter into and
perform its obligations under this Agreement or consummate the Transactions.

 

(g)                                  No Brokers.  No broker, finder or
investment banker is entitled to any brokerage commission, finder’s fee or
similar payment in connection with the Transactions based upon arrangements made
by or on behalf of MSB.

 

(h)                                 Independent Investigation.  Without limiting
the representations and warranties of OTI herein (including in Section 5.1), MSB
has conducted its own independent investigation, review and analysis of the
Business and the Acquired Assets and acknowledges that OTI has provided access
to certain personnel, properties, assets, premises, books and records, and other
documents and data of OTI in connection therewith.  MSB acknowledges and agrees
that (i) OTI has not made and is not making any representations or warranties
regarding the subject matter of this Agreement, express or implied, except as
provided in Section 5.1 hereof and elsewhere in this Agreement and as provided
in the Transition Services Agreement, and (ii) in making its decision to enter
into this Agreement and to consummate the Transactions, MSB has relied solely
upon its own investigation and the express warranties of OTI set forth in
Section 5.1 hereof and elsewhere in this Agreement and as provided in the
Transition Services Agreement.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 6

 

Additional Agreements

 

6.1                               Delivery/Non-Assignable Assets.

 

(a)                                 Delivery.  Without limiting Section 6.3(d),
OTI shall deliver the Scheduled Assets as set forth in Section 2.2 of the
Transition Services Agreement.

 

(b)                                 Assets Incapable of Transfer.  To the extent
that any Assigned Contract or Regulatory Materials and Authorizations is not
assignable or transferable without the consent of another Person
(“Non-Assignable Asset”), this Agreement will not constitute an assignment or
transfer thereof, an attempted assignment or transfer thereof, or an agreement
to effect such an assignment or transfer, if such assignment or transfer,
attempted assignment or transfer, or agreement would constitute a breach thereof
or create a right of termination on behalf of any other party thereto.  OTI
shall cooperate fully with the relevant Person to obtain the consent of such
other Person to the assignment or transfer of any such Non-Assignable Asset to
MSB no later than thirty (30) days after the Closing Date, during which such
thirty (30) day period OTI shall pass to MSB the beneficial interest in and to
such Non-Assignable Asset to the fullest extent reasonably permitted by the
relevant Contract or Regulatory Materials and Authorization and applicable Law
until the assignment or transfer is completed.  MSB will cooperate with OTI,
upon OTI’s reasonable request, in its efforts to obtain such consents.  OTI will
in no event require the payment of any money for the assignment or transfer of,
or amendment or modification of any material term or provision of, any
Non-Assignable Asset without the prior written consent of MSB.  If any such
consent will not be (or is not) obtained within such thirty (30) day period, OTI
will notify MSB and use commercially reasonable efforts, upon reasonable request
by MSB, to provide an alternate reasonable arrangement reasonably satisfactory
to MSB and OTI designed to provide to MSB the economic and other benefits
intended to be assigned or transferred to MSB under the relevant Non-Assignable
Asset.  Without limiting the generality of the foregoing, the beneficial
interest in and to any Non-Assignable Asset, to the fullest extent permitted by
the relevant Contract or Regulatory Materials and Authorization and applicable
Law, will pass to MSB.  For purposes of clarification, MSB shall not assume any
Liabilities associated with any Non-Assignable Asset unless and until such
Assigned Contract or Regulatory Materials and Authorizations is assigned or
transferred from OTI to MSB in accordance with this Section 6.1(b).

 

(i)                                     Without limiting the foregoing, but
subject to the Transition Services Agreement, if the Manufacturing Services
Agreement between Lonza Walkersville, Inc. and OTI dated June 17, 2008 is a
Non-Assignable Asset, then at the request of MSB, OTI shall purchase any or all
Product (as defined therein) for the benefit of and at the expense of MSB, and
shall transfer to MSB (or its designee) all right, title and interest in and to
such Product.  OTI shall have no obligation to purchase any such Product until
MSB provides payment for such Product to OTI.

 

6.2                               Public Disclosures.  The Parties agree that
the execution of this Agreement and the Related Agreements and the intention of
the Parties to consummate the Transactions shall first be announced by means of
each Party (or in the case of MSB, Mesoblast Limited) issuing or causing to be
issued a press release in form and substance satisfactory to, and previously
agreed upon, by the Parties (each, an “Announcement PR”).  Thereafter, none of
OTI, MSB or their Affiliates will issue any press release or otherwise make any
public statement with respect to this Agreement and the transactions
contemplated hereby without the prior written consent of the other (which
consent will not be unreasonably withheld, conditioned or delayed), except
(a) as may be required by applicable Law (including the ASX and NASDAQ listing
rules) or (b) which

 

33

--------------------------------------------------------------------------------


 

is consistent with the content of any Announcement PR.  Notwithstanding anything
in this Section 6.2 to the contrary, OTI and MSB will, to the extent
practicable, consult with each other before issuing, and provide each other a
reasonable prior opportunity to review and comment upon, any such press release
or other public statements with respect to this Agreement and the transactions
contemplated hereby, whether or not required by applicable Law and any filing of
the Agreement or any Related Agreement pursuant to applicable Law with any
Governmental or Regulatory Authority.  Further, unless expressly agreed, the
Earnout hereunder shall be described as or similar to “up to low double digit
royalty on net sales.”

 

6.3                               Further Assurances and Cooperation.

 

(a)                                 Further Assurances.  Subject to the terms
and conditions of this Agreement, at any time and from time to time after the
Closing, at a Party’s reasonable request, the other Party will execute and
deliver such other instruments of sale, transfer, conveyance, assignment and
confirmation, and assumption, and provide such materials and information and
take such other actions as the other Party may reasonably deem necessary or
desirable in order to more effectively transfer, convey and assign to MSB all of
the Acquired Assets and/or to put MSB in actual possession and operating control
of the Acquired Assets and/or in order to more effectively effect the assumption
by MSB of the Assumed Liabilities and MSB’s operation of the Business after the
Closing Date.

 

(b)                                 Post-Closing Access to Books and Records. 
For a period of twelve (12) months following the Closing, MSB and OTI will
afford each other, and their respective advisors, during normal business hours,
reasonable access to those portions of Shared Books and Records in its
possession with respect to periods through the Closing and the right to make
copies and extracts from such portions solely to the extent that such access may
be reasonably required by the requesting Party in connection with the
preparation of any Tax Returns, Tax audit, Tax protest or other Action relating
to Taxes.  Each Party shall be entitled to recover its out-of-pocket costs and
expenses (including copying costs, and legal, and accounting expenses) incurred
in providing such Shared Books and Records to the other Party.

 

(c)                                  Cooperation.  If, in order to properly
prepare any documents or reports required to be filed with any Governmental or
Regulatory Authority, it is necessary that either MSB or OTI be furnished with
additional information, documents or records relating to the Business, the
Acquired Assets, the Excluded Liabilities or the Assumed Liabilities not
referred to in Section 6.3(b), and such information, documents or records are in
the possession or control of the other Party, such other Party will use its
commercially reasonable efforts to furnish or make available such information,
documents or records (or copies thereof) at the recipient’s reasonable request
and at recipient’s cost and expense; provided, further, that each Party agrees
that it shall, and shall cause its Representatives to, hold in confidence such
materials, and shall not use any such information except in connection with
performance pursuant to this Section 6.3(c); provided, however, that such
obligation shall not apply to information that (i) is or becomes generally
available to the public or otherwise part of the public domain other than
through any act or omission of the non-disclosing in breach of this Agreement;
(ii) becomes known to the non-disclosing party from or through a third Person
not under an obligation of non-disclosure to the disclosing party or (iii) in
the case of the information described in (c) only, was already known to the
non-disclosing party at the time of disclosure, other than under an obligation
of

 

34

--------------------------------------------------------------------------------


 

confidentiality.  The Parties will each provide the other with such assistance
as may reasonably be requested in connection with the preparation of any Tax
Return relating to the Business or Acquired Assets, or the audit or other
examination by any Tax authority or judicial or administrative proceeding
relating to or liability for Taxes arising out of the conduct of the Business or
ownership of the Acquired Assets.

 

(d)                                 Further Transfers/Retransfers.  If, at any
time and from time to time after the Closing, MSB identifies to OTI in writing
any specific asset, property or right that it reasonably determines (i) is
within the definition of Acquired Assets but has not been delivered to MSB
pursuant to Section 6.1 or otherwise and (ii) in MSB’s reasonable judgment, is,
or is likely to be, material to the continued conduct of the Business, including
the development, manufacture or commercialization of any Product, then OTI shall
use commercially reasonable efforts to promptly deliver such asset to MSB (or,
if undeliverable, provide MSB with the benefit thereof).  Similarly, if, at any
time and from time to time after the Closing, OTI identifies to MSB any specific
asset, property or right in writing that it reasonably determines that (A) is
not within the definition of Acquired Assets but has been inadvertently
delivered to MSB pursuant to Section 4.2 or otherwise and (B) in OTI’s
reasonable judgment, is, or is likely to be, material to the continued conduct
of the Excluded Business conducted by OTI as of the date hereof, then MSB shall
use commercially reasonable efforts to promptly reconvey such asset, property or
right to OTI (or, if the reconveyance is impractical, provide OTI with the
benefit thereof).

 

(e)                                  Notice to Contractual Parties.  Without
limiting Section 6.4, OTI shall notify (pursuant to a form mutually agreed by
the Parties) each counter-party to each Assigned Contract which is indicated on
Schedule 1.1-B as an Assigned Contract for which notification is being provided,
within five (5) Business Days after the Closing, that the applicable Assigned
Contract has been assigned to MSB pursuant to this Agreement.

 

(f)                                   Notices to Governmental and Regulatory
Authorities. Within five (5) Business Days after the Closing, OTI shall send
such letters or other correspondence and make such filings as is necessary for
the transfer and assignment of all Assigned Regulatory Materials and
Authorizations to MSB.

 

6.4                               Consents(a).  OTI shall use commercially
reasonable efforts to obtain the consents, waivers and approvals listed in
Section 5.1(c)(ii) of the Disclosure Schedules (the “Consents”).  The Consents
shall be in a form acceptable to MSB.

 

6.5                               License.  At the Closing, MSB shall grant, and
hereby grants to OTI the licenses and other rights set forth in Exhibit 6.5.

 

6.6                               Insurance.  OTI shall maintain insurance
policies to cover any claims associated with clinical trials with respect to
Products conducted by or on behalf of OTI prior to the Closing.  In addition the
Parties shall discuss the possibility of OTI purchasing endorsements to its
existing policies with respect to such clinical trials at MSB’s expense to cover
MSB’s continuation of such clinical trials.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 7

 

Indemnification

 

7.1                               Indemnification by OTI and MSB.

 

(a)                                 Indemnification by OTI.  Subject to the
terms and conditions of this Agreement, OTI will indemnify and hold harmless
MSB, its Affiliates and their respective officers, directors, managers,
employees, agents, successors and permitted assigns (collectively, the “MSB
Indemnified Parties”) against and in respect of any Damages suffered or incurred
by any MSB Indemnified Party based upon, arising out of or otherwise in respect
of any of the following:

 

(i)                                     any breach or inaccuracy of any
representation or warranty of OTI contained in Section 5.1 of this Agreement, in
any Related Agreement or the Restriction Agreement;

 

(ii)                                 any breach of or failure to perform any
covenant, agreement or obligation of OTI in this Agreement, in any Related
Agreement or the Restriction Agreement; or

 

(iii)                               the Excluded Liabilities, including the
conduct of the Business prior and up to the Closing.

 

(b)                                 Indemnification by MSB.  Subject to the
terms and conditions of this Agreement, MSB will indemnify and hold harmless OTI
and its officers, directors, managers, employees, agents, successors and
permitted assigns (collectively, the “OTI Indemnified Parties”) against and in
respect of any Damages suffered or incurred by any OTI Indemnified Party based
upon, arising out of or otherwise in respect of any of the following:

 

(i)                                     any breach or inaccuracy of any
representation or warranty of MSB contained in Section 5.2 of this Agreement;

 

(ii)                                  any breach of or failure to perform any
covenant, agreement or obligation of MSB in this Agreement or in any Related
Agreement; or

 

(iii)                               the Assumed Liabilities, including the
conduct of the Business from and after the Closing.

 

7.2                               Indemnification Procedures.

 

(a)                                 Claim Notice. If a Person entitled to
indemnification under this Article 7 (the “Indemnified Party”) intends to make a
claim for Damages (any, a “Claim”) against the Party obligated to provide such
indemnification (the “Indemnifying Party”), then the Indemnified Party will give
written notice (a “Claim Notice”) to the Indemnifying Party promptly after the
Indemnified Party becomes aware and appreciates that any fact, condition or
event is likely to give rise to Damages for which indemnification may be sought
under this Article 7.  Each Claim Notice must describe in reasonable detail the
nature and amount of the Claim, the basis of the Indemnified Party’s request for
indemnification under this Agreement and all material

 

36

--------------------------------------------------------------------------------

 

information in the Indemnified Party’s possession relating to such Claim,
including any fact, condition or event giving rise to the Damages giving rise to
the Claim.  The failure to give such prompt written notice shall not relieve the
Indemnifying Party of its indemnification obligations hereunder, except to the
extent the Indemnifying Party is materially prejudiced thereby.  Notwithstanding
the foregoing, a Claim Notice that relates to a representation or warranty that
is subject to the survival period set forth in Section 7.3 must be made within
such survival period, whether or not the Indemnifying Party is prejudiced by any
failure to give a Claim Notice relating thereto. Notwithstanding anything to the
contrary contained herein, with respect to any Claim that is not a Third-Party
Claim, “Damages” shall exclude all indirect, consequential and punitive damages
and the Indemnified Party shall have no right to recover any such damages.

 

(b)                                 Third-Party Claim.

 

(i)                                     Without limiting the Indemnified Party’s
obligations under Section 7.2(a), if the Claim for which indemnification is
being sought arises from any Action brought by a third Person (a “Third-Party
Claim”) against the Indemnified Party, then the Claim Notice therefor shall
include copies of all material written evidence thereof and all filings that
have been made by such third Person in connection therewith and served on the
Indemnified Party, and shall indicate the estimated amount, if reasonably
practicable, of the Damages that have been or may be incurred by the Indemnified
Party.

 

(ii)                                  Subject to the conditions of this
Section 7.2(b)(ii), the Indemnifying Party shall have the right to control the
conduct of the defense of any Third Party Claim, at the Indemnifying Party’s
expense and using counsel selected by the Indemnifying Party to which the
Indemnified Party has no reasonable objection.  Notwithstanding the foregoing,
the Indemnifying Party shall not be permitted to control the conduct of the
defense of any Third Party Claim unless (A) within 30 days (or such longer
period of time as the Indemnified Party and the Indemnifying Party may mutually
agree in writing) after the Indemnified Party’s delivery of a written notice of
a Third-Party Claim pursuant to Section 7.2(b)(i), the Indemnifying Party gives
written notice to the Indemnified Party that it intends to assume and conduct
the defense and settlement of such Third-Party Claim; (B) the Indemnifying Party
acknowledges in writing to the Indemnified Party (to the extent capable of being
acknowledged based on the information provided) that there exists an
indemnification obligation by the Indemnifying Party relating to such
Third-Party Claim; (C) the amount reasonably claimed in such Third-Party Claim,
together with any amounts that are reasonably necessary to satisfy any
unsatisfied Claim made by the Indemnified Party is less than or equal to the
then applicable limitations of liability for indemnification with respect to
such Third-Party Claim as provided herein; (D) such Third-Party Claim does not
involve criminal or regulatory enforcement action or seek an injunction or other
equitable relief against the Indemnified Party or any of its affiliates; (E) no
legal conflict exists between the Indemnified Party and the Indemnifying Party
in connection with the defense of such Third-Party Claim; (F) the conduct of the
defense of, settlement of or an adverse resolution with respect to such
Third-Party Claim would not reasonably be expected to be adverse in any material
respect to the Indemnified Party’s or any of its affiliates’ reputation,
business or operations; and (G) the Indemnified Party actively and diligently
conducts the defense of such Third Party Claim.  The Indemnifying Party will
lose any previously acquired right to control the defense of any Third-Party
Claim if for any reason any of the foregoing conditions set forth in
clause (B) through clause (G) of the preceding

 

37

--------------------------------------------------------------------------------


 

sentence are no longer satisfied, and the Indemnified Party will have the right
to take over the control of such defense.

 

(iii)                               If the Indemnifying Party is exercising a
right to control the conduct of the defense of a Third-Party Claim, the
Indemnified Party shall have the right to participate in the defense of such
Third-Party Claim at its own expense and with its own counsel and the
Indemnifying Party shall keep the Indemnified Party reasonably informed as to
the progress of such Third-Party Claim.  The Indemnifying Party may not consent
to the entry of any judgment or enter into any compromise or settlement with
respect to any Third Party Claim without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed)
unless the Indemnifying Party is exercising a right to control the conduct of
the defense of a Third-Party Claim and the terms, conditions and existence of
such judgment, compromise or settlement are confidential and such judgment,
compromise or settlement (A) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant; (B) results in a dismissal with
prejudice of such Third-Party Claim, including a full and general release of the
Indemnified Party and its Affiliates from all liabilities arising or relating
to, or in connection with, the Third-Party Claim; and (C) includes an
affirmative statement that there is no finding or admission of any violation of
any law or the rights of any person or entity, and has no adverse effect on any
other claims that may be made against the Indemnified Party. The Indemnified
Parties will have no liability with respect to any compromise or settlement of,
or the entry of any judgment arising from, any Third-Party Claim effected
without the Indemnified Party’s consent.

 

(iv)                              If the Indemnifying Party elects not to
control or is not entitled to control the conduct of the defense of a
Third-Party Claim, then the Indemnified Party shall have the right to control
the conduct of the defense of the Third Party Claim, at the Indemnifying Party’s
expense and using counsel selected by the Indemnified Party to which the
Indemnifying Party has no reasonable objection. In such event, the Indemnifying
Party shall have the right to participate in the defense of such Third-Party
Claim at its own expense and with its own counsel, and the Indemnified Party
shall keep the Indemnifying Party reasonably informed as to the progress of such
Third-Party Claim. If the Indemnified Party is exercising a right to control the
conduct of the defense of a Third-Party Claim, then except with the written
consent of the Indemnifying Party (which shall not be unreasonably withheld,
conditioned or delayed), the Indemnified Party may not consent to the entry of
any judgment or enter into any compromise or settlement with respect to any
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be unreasonably withheld, conditioned or delayed).

 

7.3                               Survival.  The representations and warranties
contained in Sections 5.1(a) (“Organization and Existence”), 5.1(b) (“Authority
and Approval”), 5.1(j)(i) (Title), 5.1(m) (“No Brokers”), 5.2(a) (“Organization
and Existence”), 5.2(b) (“Authority and Approval”), and 5.2(g) (“No Brokers”)
(with respect to each Party, the “Fundamental Representations”) will survive the
Closing until sixty (60) calendar days after the expiration of the applicable
statute of limitations and the representations and warranties set forth in
Sections 5.1(l) (“Intellectual Property”) and 5.1(o)(iv) will survive until
thirty-six (36) months following the Closing Date.  All other representations
and warranties contained in this Agreement will survive the Closing for a period
ending upon the earlier of (a) the completion of MSB’s audit of the first fiscal
year that ends following the Closing or (b) the date that is eighteen (18)
months following the Closing Date (the

 

38

--------------------------------------------------------------------------------


 

“Survival Date”), at which time they shall terminate, be void and of no further
force or effect.  No indemnification will be payable for any Claim for Damages
pursuant to Section 7.1(a)(i) or Section 7.1(b)(i) with respect to any
inaccuracy or breach of any representation or warranty after termination of the
applicable survival period specified in this Section 7.3, except with respect to
Claims made prior to such termination pursuant to Section 7.2 but not then
resolved (such representation or warranty surviving with respect to such Claim
until resolution of such Claim).

 

7.4                               Limitations.  The rights to indemnification
under Sections 7.1(a) and 7.1(b) are subject to the following limitations:

 

(a)                                 Cap.  The aggregate amount which all MSB
Indemnified Parties will be entitled to receive for all claims under
Section 7.1(a) is limited to ten percent (10%) of the value of all consideration
(whether cash or MSB Ordinary Shares) actually paid by MSB to OTI pursuant to
Sections 3.1 and 3.2 (the “Cap”).  For such purposes, the value of any MSB
Ordinary Shares shall be deemed the amount against which such MSB Ordinary
Shares were issued pursuant to Section 3.1 or 3.2, as applicable.

 

(b)                                 Deductible.  OTI will have no obligation to
indemnify any MSB Indemnified Parties for any Claims under Section 7.1(a) until
the aggregate amount of all Damages incurred by MSB Indemnified Parties for
which a Claim is brought under Section 7.1(a), exceeds $250,000 (the “Deductible
Amount”), and thereafter OTI shall only be liable for Damages in excess of the
Deductible Amount, subject to the Cap.

 

(c)                                  Exclusions from Sections 7.4(a) and
7.4(b) Limitations.  The limitations under Sections 7.4(a) and 7.4(b) will not
apply with respect to (i) any Claims for indemnification under
Section 7.1(a)(i) with respect to any misrepresentation or breach by OTI of any
Fundamental Representations, or (ii) any Claims for indemnification under
Section 7.1(b)(i) with respect to any misrepresentation or breach by MSB of any
Fundamental Representation; provided, however, that (1) the aggregate amount
which all MSB Indemnified Parties will be entitled to receive with respect to
any misrepresentation or breach of a Fundamental Representation, when taken
together with all other Claims under Section 7.1(a)(i) and (ii), shall be
limited to the amount actually received by OTI pursuant to Sections 3.1 and 3.2;
(2) the aggregate amount which all MSB Indemnified Parties will be entitled to
receive with respect to any Claims for indemnification under
Section 7.1(a)(iii), shall not be capped; (3) the aggregate amount which all OTI
Indemnified Parties will be entitled to receive with respect to any
misrepresentation or breach of a Fundamental Representation, when taken together
with all other Claims under Section 7.1(b)(i) and (ii), shall be limited to the
amount actually received by OTI pursuant to Sections 3.1 and 3.2; (4) the
aggregate amount which all of OTI Indemnified Parties will be entitled to
receive with respect to any Claims for indemnification under
Sections 7.1(b)(iii), shall not be capped; and (5) MSB shall have the right to
offset any Claims that would have been indemnifiable by OTI hereunder but for
the Cap (any “Excess Damages”) against ten (10%) of the amounts payable to OTI
under Sections 3.1 and 3.2 until such time as such Excess Damages have been
fully offset.

 

(d)                                 Other Limitations.  Notwithstanding anything
to the contrary contained in this Agreement or otherwise, the Parties expressly
intend and agree as follows:

 

39

--------------------------------------------------------------------------------


 

(i)                                     The amount of any Damages incurred by an
Indemnified Party shall be reduced by any amount actually recovered by such
Indemnified Party with respect thereto under any insurance coverage (net any
costs and expenses, including the present value of any insurance premium
increases); provided, however, that no Indemnified Party shall be obligated to
seek any such proceeds, benefits or recoveries.

 

(ii)                                  The indemnification provisions provided
for in this Article 7 will be the exclusive remedy for any breach of any
representation, warranty, covenant, or agreement contained in this Agreement;
provided, however, that nothing in this Agreement shall limit the rights or
remedies of any Indemnified Party in connection with (A) any fraud in connection
with this Agreement, the Related Agreements or the Restriction Agreement
(including the negotiation or execution hereof or thereof), (B) any Related
Agreement or the Restriction Agreement or (C) seeking any equitable remedies.

 

(iii)                               Each Indemnified Party shall use
commercially reasonable efforts to mitigate any Damages which are the subject of
Claims hereunder.

 

7.5                               Resolution of Indemnification Disputes.  If an
Indemnifying Party disputes or contests the basis or amount of any Claim set
forth in a Claim Notice delivered by an Indemnified Party in accordance with the
provisions of Article 7, the dispute will be resolved as set forth in this
Section 7.5 below.

 

(a)                                 An Indemnifying Party may object to a claim
for indemnification set forth in a Claim Notice by delivering to the Indemnified
Party seeking indemnification a written statement of objection to the claim made
in the Claim Notice (an “Objection Notice”); provided, however, that, to be
effective, such Objection Notice must (A) be delivered to the Indemnified Party
prior to the 60th day following the receipt of the applicable Claim Notice (such
deadline, the “Objection Deadline” for such Claim Notice and the Claims for
indemnification contained therein) and (B) set forth in reasonable detail the
nature of the objections to the Claims in respect of which the objection is
made.

 

(b)                                 If the Indemnifying Party does not object in
writing (as provided in Section 7.5(a)) to the Claims contained in such Claim
Notice prior to the Objection Deadline for such Claim Notice, the Indemnifying
Party shall be deemed to have delivered an Objection Notice on the Objection
Deadline.

 

(c)                                  In case an Indemnifying Party timely
delivers, or is deemed to have delivered, an Objection Notice in accordance with
Section 7.5(a), the Indemnifying Party and the Indemnified Parties shall attempt
in good faith to agree upon the rights of the respective Parties with respect to
each of such Claims.  If the Indemnifying Party and the Indemnified Parties
reach an agreement, a memorandum setting forth such agreement shall be prepared
and signed by all applicable Parties (any claims covered by such an agreement,
“Settled Claims”).  Any amounts required to be paid as a result of a Settled
Claim shall be paid by the Indemnifying Party to the Indemnified Parties
pursuant to the Settled Claim within 30 days of the applicable claim becoming a
Settled Claim, subject to Section 7.4.

 

40

--------------------------------------------------------------------------------


 

(d)                                 If no such agreement can be reached after
good faith negotiation prior to 45 days after delivery of an Objection Notice,
then upon the expiration of such 45-day period either the Indemnifying Party or
the Indemnified Parties may demand arbitration of the matter unless the amount
of the Damages that is at issue is the subject of a pending litigation with a
third Person, in which event arbitration shall not be commenced until such
amount is ascertained or both Parties agree to arbitration, and in either such
event the matter shall be settled by arbitration conducted pursuant to
Section 9.2.

 

(e)                                  The decision of the arbitrator or a
majority of the three arbitrators, as the case may be, as to the validity and
amount of any claim in such Claim Notice shall be final, binding, and conclusive
upon the Parties to this Agreement.  Such decision shall be written and shall be
supported by written findings of fact and conclusions which shall set forth the
award, judgment, decree or order awarded by the arbitrator(s).  Within 30 days
of a decision of the arbitrator(s) requiring payment by an Indemnifying Party to
an Indemnified Party, such Indemnifying Party shall make the payment to such
Indemnified Party, subject to Section 7.4.

 

7.6                               Tax Treatment.  The Parties agree to treat all
indemnification payments made pursuant to this Article 7 as adjustments to the
purchase price for all Tax purposes.

 

ARTICLE 8

 

Non-Competition

 

8.1                               General.  OTI acknowledges that an important
part of the benefit that MSB will receive in connection with the Transactions is
the ability to conduct the Business free from competition from OTI, either
directly or indirectly through a legal entity which OTI controls, is controlled
by or is under common control with.  In order that MSB may enjoy such benefits,
for a period of eight (8) years from the Closing Date (the “Exclusivity
Period”), OTI shall not, directly or indirectly through a legal entity which OTI
controls, is controlled by or is under common control with, develop, manufacture
or commercialize (including seeking Marketing Authorizations for), or authorize,
license or otherwise assist any third Person in developing, manufacturing or
commercializing (including providing access or right of reference to filings of
OTI with any Governmental or Regulatory Authority), or supply to any third
Person, any product containing or derived from any ceMSC or any other culture
expanded stem cell that can progress to more than one (1) mesenchymal lineage. 
Additionally, OTI hereby waives any and all of its rights to enforce the terms
of any non-competition or similar agreement with any former employee of OTI
solely with respect to any such former employee’s employment with MSB beginning
after the Closing Date.

 

8.2                               Enforceability.  If any Governmental or
Regulatory Authority determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable Law in a particular country, the
Governmental or Regulatory Authority is hereby requested and authorized by the
Parties to revise the foregoing restrictions to include the maximum restrictions
allowable under applicable Law in such country.  Each of the Parties
acknowledges, however, that this Article 8 has been negotiated by the Parties
and that the restrictions set forth in Section 8.1 including the Exclusivity
Period is reasonable in light of the circumstances pertaining to the Parties.

 

41

--------------------------------------------------------------------------------


 

8.3                               Equitable Relief.  Notwithstanding any other
provision of this Agreement, it is understood and agreed that the remedy of
indemnification pursuant to Article 7 and other remedies at law would be
inadequate in the case of any breach of the covenants contained in this
Article 8, and, accordingly, MSB shall be entitled to equitable relief,
including the remedy of specific performance, with respect to any breach or
attempted breach of such covenants.

 

ARTICLE 9

 

Miscellaneous

 

9.1                               Governing Law and Jurisdiction.  This
Agreement will be governed by and be construed in accordance with the Laws of
the State of New York, without regard however to the conflicts of laws
principles thereof.

 

9.2                               Resolution of Conflicts; Arbitration.  Except
as set forth in Section 7.5, any claim or dispute arising out of or related to
this Agreement, or the interpretation, making, performance, breach or
termination thereof, shall (except as specifically set forth in this Agreement)
be finally settled by binding arbitration in New York, New York in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association and judgment upon the award rendered may be entered in any court
having jurisdiction thereof.  The arbitrator(s) shall have the authority to
grant any equitable and legal remedies that would be available in any judicial
proceeding instituted to resolve a dispute.

 

(a)                                 Selection of Arbitrators.  Such arbitration
shall be conducted by a single arbitrator chosen by mutual agreement of MSB and
OTI.  Alternatively, at the request of either Party before the commencement of
arbitration, the arbitration shall be conducted by three independent
arbitrators, none of whom shall have any competitive interests with MSB or OTI. 
MSB and OTI shall each select one arbitrator.  The two arbitrators so selected
shall select a third arbitrator.

 

(b)                                 Discovery.  The arbitrator or arbitrators,
as the case may be, shall set a limited time period and establish procedures
designed to reduce the cost and time for discovery while allowing the Parties an
opportunity, adequate in the sole judgment of the arbitrator or majority of the
three arbitrators, as the case may be, to discover relevant information from the
opposing Parties about the subject matter of the dispute.  The arbitrator, or a
majority of the three arbitrators, as the case may be, shall rule upon motions
to compel or limit discovery and shall have the authority to impose sanctions
for discovery abuses, including attorneys’ fees and costs, to the same extent as
a competent court of law or equity, should the arbitrators or a majority of the
three arbitrators, as the case may be, determine that discovery was sought
without substantial justification or that discovery was refused or objected to
without substantial justification.

 

(c)                                  Decision.  The decision of the arbitrator
or a majority of the three arbitrators, as the case may be, as to any claim or
dispute (including the validity and amount of any indemnification claim set
forth in a Claim Notice) shall be final, binding, and conclusive upon the
Parties to this Agreement.  Such decision shall be written and shall be
supported by written findings of fact and conclusions which shall set forth the
award, judgment, decree or order awarded by the arbitrator(s).

 

42

--------------------------------------------------------------------------------


 

(d)                                 Other Relief.  The Parties may apply to a
court of competent jurisdiction for a temporary restraining order, preliminary
injunction or other interim or conservatory relief, as necessary, without breach
of this arbitration provision and without abridgement of the powers of the
arbitrator(s).

 

(e)                                  Costs and Expenses.  The Parties agree that
each Party shall pay its own costs and expenses (including counsel fees) of any
such arbitration, and each Party waives its right to seek an order compelling
the other Party to pay its portion of its costs and expenses (including counsel
fees) for any arbitration.

 

9.3                               Notices.  All notices and other communications
hereunder will be in writing and will be deemed to have been duly given when
delivered in person, by facsimile, receipt confirmed, or on the next Business
Day when sent by overnight courier or on the third Business Day after being sent
when sent by registered or certified mail (postage prepaid, return receipt
requested) to the respective Party at the following addresses (or at such other
address for a Party as will be specified by like notice):

 

If to OTI, to:

 

Osiris Therapeutics, Inc.
7015 Albert Einstein Avenue
Columbia, Maryland 21046
Attention: Chief Executive Officer
Telecopy:  +(443) 283-4259

 

and an additional copy (which will not constitute notice to OTI) to:

 

McKenna Long & Aldridge LLP
303 Peachtree Street, Suite 5300
Atlanta, Georgia 30308
Attention: Michael Cochran
Telecopy:  +(404) 527-4198

 

43

--------------------------------------------------------------------------------


 

If to MSB to:

 

Mesoblast International Sàrl
Route de Pre-Bois 20
c/o Accounting & Management Service SA,
1217 Meyrin, Switzerland

 

and

 

Mesoblast Limited

Level 39, 55 Collins Street

Melbourne, Victoria 3000

Australia

Attention: General Counsel

Telecopy: + 61396396030

 

and an additional copy (which will not constitute notice to MSB) to:

 

Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, California 94304
Attention:  Selwyn Goldberg
Telecopy:  +(650) 493-6811

 

9.4                               Amendments.

 

(a)                                 This Agreement may be amended, superseded,
canceled, renewed, or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties hereto or, in the case of a waiver, by
the Party against whom the waiver is to be effective.  Neither the failure nor
any delay by any Party in exercising any right, power or privilege under this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege.  To the maximum extent permitted by
applicable Law (i) no claim or right arising out of this Agreement can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other Party, (ii) no waiver that
may be given by a Party will be applicable except in the specific instance for
which it is given, and (iii) no notice to or demand on one Party will be deemed
to be a waiver of any obligation of such Party or of the right of the Party
giving such notice or demand to take further action without notice or demand as
provided in this Agreement.

 

(b)                                 A failure or omission of any Party to
insist, in any instance, upon strict performance by another Party of any term or
provision of this Agreement or to exercise any of its rights hereunder will not
be deemed a modification of any term or provision hereof or a waiver or
relinquishment of the future performance of any such term or provision by such
Party, nor will such failure or omission constitute a waiver of the right of
such Party to insist upon future

 

44

--------------------------------------------------------------------------------


 

performance by another Party of any such term or provision or any other term or
provision of this Agreement.

 

9.5                               Entire Agreement.  This Agreement, together
with the Disclosure Schedules, all Exhibits and Schedules hereto and the
documents, agreements, certificates and instruments referred to herein and
therein, constitutes the entire agreement between the Parties and with respect
to the subject matter hereof and supersedes all prior representations,
warranties, agreements, and understandings, oral or written, with respect to
such matters (including the LOI and the Confidentiality Agreement dated as of 8
January 2013 between Mesoblast Limited and OTI) and other than any written
agreement of the Parties that expressly provides that it is not superseded by
this Agreement.  The Parties acknowledge that OTI and Mesoblast Limited have
entered into and delivered that certain Guarantee simultaneously herewith
pursuant to which Mesoblast Limited agrees to guarantee the performance of MSB
hereunder, all on the terms and conditions set forth therein (the “Guarantee”).

 

9.6                               No Assignment; Binding Effect.  This Agreement
is not assignable by any Party without the prior written consent of the other
Party.  Notwithstanding the foregoing, MSB shall be permitted, without the
consent of OTI, to assign this Agreement (a) to its Affiliates or to perform
this Agreement, in whole or in part, through its Affiliates, provided that MSB
shall be primarily liable and responsible for performance by any such Affiliate
hereunder, or (b) to any successor or third Person that acquires all or
substantially all of the assets to which this Agreement relates by sale,
transfer, merger, reorganization, operation of law or otherwise; provided that
the assignee agrees in writing to be bound to the terms and conditions of this
Agreement.  In the event of an assignment permitted under this Section 9.6, the
assigning Party shall notify the other Party in writing of such assignment. 
This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their successors and permitted assigns.  Any assignment not in
accordance with this Section 9.6 shall be null and void.

 

9.7                               Invalidity.  In the event that any provision
of this Agreement is declared to be void or unenforceable, the remainder of this
Agreement will not be affected thereby and will remain in full force and effect
to the extent feasible in the absence of the void and unenforceable
declaration.  The Parties furthermore agree to execute and deliver such
amendatory contractual provisions to accomplish lawfully as nearly as possible
the goals and purposes of the provision so held to be void or unenforceable.

 

9.8                               Counterparts.  This Agreement may be executed
in multiple counterparts, each in hardcopy and each of which will be deemed an
original but all of which together will constitute one and the same instrument.

 

9.9                               Incorporation by Reference.  The Disclosure
Schedules and other Schedules and Exhibits and the documents referenced therein
constitute integral parts of this Agreement and are hereby incorporated by
reference herein.

 

9.10                        Time of the Essence.  With regard to all dates and
time periods set forth or referred to in this Agreement, time is of the essence.

 

45

--------------------------------------------------------------------------------


 

9.11                        Specific Performance.  The Parties agree that
irreparable damages would occur in the event any provision of this Agreement is
not performed in accordance with the terms hereof and each of the Parties will
be entitled to specific performance of the terms hereof or injunctive relief, in
addition to any other remedy at law or in equity that may be available under
applicable Law.

 

9.12                        No Third Party Beneficiaries.  Except for Article 7
as provided therein, the terms and provisions of this Agreement are intended
solely for the benefit of the Parties hereto and their respective successors and
permitted assigns, and it is not the intention of the Parties hereto to confer
third Person beneficiary rights upon any other Person.

 

9.13                        Expenses.  Except as otherwise expressly provided in
this Agreement, whether or not the transactions contemplated hereby are
consummated, each Party hereto will pay its own costs and expenses incurred in
connection with the negotiation, execution and closing of this Agreement, the
Related Agreements, the Restriction Agreement, other agreements and documents
contemplated hereby and the Transactions.

 

[The remainder of this page left blank intentionally; signature pages follows.]

 

46

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party, intending legally to be bound, has caused this
Purchase Agreement to be duly executed and delivered in accordance with
Section 4.1.

 

OTI:

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Philip R. Jacoby, Jr.

 

 

 

 

Print Name:

Philip R. Jacoby, Jr.

 

Title:

Chief Financial Officer & Secretary

 

 

 

MSB:

 

 

Executed by MESOBLAST

)

INTERNATIONAL SÀRL

)

 

)

 

)

 

)

 

 

 

/s/ Challancin Ralph

 

 

//s/ Silviu Itesco

 

Signature of director

 

 

Signature of director

 

 

 

 

 

 

Challancin Ralph

 

Silviu Itesco

 

Print name above

 

 

Print name above

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.1

CLOSING AND CONTINGENT CONSIDERATION

 

(a)                                 Closing Consideration.  Upon the second
Business Day immediately following the Closing, MSB shall deliver to OTI a cash
payment in immediately available funds in the amount of the Closing
Consideration, payable to the account designated in writing by OTI no later than
two (2) Business Days prior to the Closing Date.  On the date that is six
(6) months after the Closing Date (or if such date is not a Business Day, the
immediately following Business Day), MSB shall deliver to OTI a cash payment in
immediately available funds of $15,000,000, payable to the account designated in
writing by OTI no later than two (2) Business Days prior to such date.

 

(b)                                 Contingent Consideration.  Following the
Closing, as further consideration for OTI’s sale and assignment of the Acquired
Assets, MSB shall pay to OTI the following one-time amounts in accordance with
this paragraph (b) and subject to Section 3.2(b) (collectively, the “Contingent
Consideration”):

 

(i)                                     $15,000,000 payable upon the delivery of
the Scheduled Assets in accordance with Section 2.2 of the Transition Services
Agreement;

 

(ii)                                  $20,000,000 payable upon, and subject to,
receipt of the first Marketing Authorization for a Prochymal Product for any
indication in the United States;

 

(iii)                               $10,000,000 payable upon, and subject to,
receipt of the earlier of (A) the first Marketing Authorization for a Prochymal
Product for any indication in any of France, Germany or the United Kingdom or
(B) the first Marketing Authorization for a Prochymal Product from the European
Medicines Agency (for clarity, any approval of a Marketing Authorization by
Swissmedic shall not fulfill the requirements of this paragraph (b)(iii));

 

(iv)                              $10,000,000 payable upon (A) the enrollment of
the 330th patient meeting the applicable criteria as set forth in the protocol
entitled “A Phase III, multicenter, placebo-controlled, randomized, double-blind
study to evaluate the safety and efficacy of PROCHYMAL® (ex vivo cultured adult
human mesenchymal stem cells) intravenous infusion for the induction of
remission in subjects experiencing treatment-refractory moderate-to-severe
Crohn’s disease” analyzed by the intention-to-treat (ITT) approach in OTI’s
ongoing Phase 3 clinical trial for Prochymal Product in Crohn’s disease (the
“Phase 3 Crohn’s Trial”) or (B) MSB’s determination in its sole discretion to
discontinue enrollment of subjects into such clinical trial for any reason; and

 

(v)                                 $10,000,000 payable upon the earlier of
(A) MSB’s receipt of the final statistical report from the Phase 3 Crohn’s Trial
indicating the primary endpoint was achieved in that trial or (B) MSB’s filing
for Marketing Approval for a Prochymal Product in the United States or any
country within the European Union for treatment of Crohn’s disease.

 

For purposes of paragraphs (b)(ii) through (v), MSB shall provide updates
(A) within thirty (30) days of the end of each calendar quarter regarding the
status of each event referenced in such

 

--------------------------------------------------------------------------------


 

sections as giving rise to a payment obligation of MSB, and (B) within ten
(10) Business Days of the actual occurrence of an event which gives rise to a
payment obligation of MSB in such paragraphs.

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT 3.2

EARNOUT

 

In addition to the amounts payable under Section 3.1, until the earlier of
(x) ten (10) years after the first commercial sale of an Earnout Product in any
country and (y) the first commercial sale of any competing product containing
any ceMSC in any country by a Person other than MSB, its Affiliates or a Person
authorized by MSB or its Affiliates whether pursuant to a sale, transfer,
assignment or license of any Product (the “Earnout Period”), MSB shall pay to
OTI the following payments in accordance with Section 3.2 (each such payment, an
“Earnout”):

 

(vi)                              for the portion of the accrued Annual Net
Sales less than or equal to $250,000,000, MSB shall pay to OTI an amount in cash
equal to four percent (4%) of such portion of the accrued Annual Net Sales;

 

(vii)                           for the portion of the accrued Annual Net Sales
greater than $250,000,000 and less than or equal to $500,000,000, MSB shall pay
to OTI an amount in cash equal to six percent (6%) of such portion of the
accrued Annual Net Sales;

 

(viii)                        for the portion of the accrued Annual Net Sales
greater than $500,000,000 and less than or equal to $750,000,000, MSB shall pay
to OTI an amount in cash equal to eight percent (8%) of such portion of the
accrued Annual Net Sales; and

 

(ix)                              for the portion of the accrued Annual Net
Sales greater than $750,000,000, MSB shall pay to OTI an amount in cash equal to
ten percent (10%) of such portion of the accrued Annual Net Sales.

 

EXHIBIT 3.4

 

TAX ALLOCATION

 

[TO BE UPDATED]

 

--------------------------------------------------------------------------------


 

EXHIBIT 6.5
LICENSES BACK

 

(a)                                 Grant.  At the Closing, MSB shall grant, and
hereby grants, to OTI:

 

(i)                                     a fully paid-up, royalty-free,
irrevocable, and worldwide non-exclusive license (or, as applicable,
sub-license) under the patents and patent applications listed on Schedule
6.5(i) (the “Listed Patents”), together with (A) all patents that issue as a
result of any of those patent applications, (B) all provisionals, continuations,
continuations-in-part, divisions, substitutions, renewals, reissues,
reexaminations, and extensions relating to any Listed Patents, and (C) all
related foreign patent and patent applications that are counterparts to any
Listed Patents (collectively, the “6.5(i) Patents”), solely for purposes of
OTI’s conduct of the Excluded Business, but in all events such purposes shall
exclude all research, development, manufacture, use, sale, offer for sale or
importation of any ceMSC or other culture expanded stem cells or products
incorporating or made using any ceMSC or other culture expanded stem cells.

 

(1)                                 OTI shall have the right to grant
sublicenses under the 6.5(i) Patents in connection with OTI’s conduct of the
Excluded Business and solely within the scope of the foregoing license, provided
that each sublicensee shall agree to comply with the terms of Section 8.1 of
this Agreement.

 

(2)                                 From and after the Closing, in the event MSB
determines in its discretion to abandon or not to maintain any 6.5(i) Patents,
then MSB shall notify OTI and the Parties shall discuss in good faith the
possibility of OTI taking over the prosecution and maintenance of such
Licensed-Back IP consistent with its rights thereunder pursuant to
Section (d) below.

 

(ii)                                  a fully paid-up, royalty-free,
irrevocable, perpetual and worldwide exclusive license, including the right to
sublicense to Nuvasive and authorize Nuvasive to further sublicense through
multiple tiers of sublicensing, under the patents and patent applications listed
on Schedule 6.5(ii) (the “6.5(ii) Patents”) to research, develop, make, have
made, use, offer to sell, sell, import, export and otherwise offer to dispose or
dispose of Nuvasive Products in the Nuvasive Exclusive Field, all in accordance
with the Nuvasive Agreement; and

 

(iii)                               a fully paid-up, royalty-free, irrevocable,
perpetual and worldwide non-exclusive license, including the right to sublicense
Nuvasive and authorize Nuvasive to sublicense through multiple tiers of
sublicensing pursuant to OTI’s approval (which approval OTI has granted prior to
the date hereof or will grant after the date hereof only upon mutual agreement
with MSB) under the 6.5(ii) Patents to research, develop, make, have made, use,
offer to sell, sell, import, export and otherwise offer to dispose or dispose of
Nuvasive Products in the Nuvasive Non-Exclusive Field, all in accordance with
the Nuvasive Agreement.

 

(b)                                 Nuvasive Agreement.  OTI has made available
to MSB a true and accurate copy of the Nuvasive Agreement as in effect as of the
date hereof.  OTI shall not amend the Nuvasive Agreement in a manner that would
adversely and materially affect the rights or obligations of MSB under this
Agreement.

 

ii

--------------------------------------------------------------------------------


 

(c)                                  Certain Definitions.  For purposes of this
Exhibit 6.5 only the following terms shall have the meanings given thereto:

 

(i)                                     “Nuvasive” means Nuvasive, Inc., a
Delaware corporation, with its primary executive offices at 7475 Lusk Boulevard,
San Diego, CA 92121.

 

(ii)                                  “Nuvasive Agreement” means that certain
License Agreement between OTI and Nuvasive dated July 24, 2008, as amended
pursuant to that certain Amendment No. 1 dated July 24, 2008 and pursuant to
that certain Amendment No. 2 dated December 9, 2010.

 

(iii)                               “Nuvasive Exclusive Field” means the
Exclusive Field as defined in the Nuvasive Agreement.

 

(iv)                              “Nuvasive Field” means the Nuvasive Exclusive
Field and the Nuvasive Non-Exclusive Field.

 

(v)                                 “Nuvasive Non-Exclusive Field” means the
Non-Exclusive Field as defined in the Nuvasive Agreement.

 

(vi)                              “Nuvasive Product” means a Product as defined
in the Nuvasive Agreement.

 

(d)                                 Prosecution and Maintenance.  From and after
the Closing, in the event MSB determines in its discretion to abandon or not to
maintain any 6.5(i) Patents or 6.5(ii) Patents (collectively, the “Licensed-Back
IP”), then MSB shall promptly notify OTI at least sixty (60) days prior to any
such abandonment or forfeiture and MSB shall also provide OTI during that same
sixty (60) day period with the right, at its discretion, to assume and control
the prosecution and maintenance of such Licensed-Back IP at its own expense and
in its own name.  In the event OTI elects to assume and control such prosecution
and maintenance, then MSB shall promptly assign, and hereby assigns, all right,
title, and interest in and to such Licensed-Back IP to OTI and MSB further
agrees to execute such documents and take such actions as OTI may reasonably
request to evidence and perfect the foregoing assignment and OTI’s rights in and
to such Licensed-Back IP; provided that MSB shall retain and OTI hereby grants
to MSB a fully-paid-up, royalty-free, worldwide non-exclusive license under such
Licensed-Back IP (with the right to grant and authorize sublicenses in
connection with the research, development, manufacture, use, sale, offer for
sale and importation of products by or under authority of MSB and its
Affiliates).

 

(e)                                  Enforcement.  From and after the Closing,
in the event either Party reasonably believes any Licensed-Back IP is infringed
by a third Person in competition with any business of OTI that is not in
violation of Section 8.1 of this Agreement, MSB shall have the first right to
initiate an action to enforce any Licensed-Back IP against such infringement at
its own expense and retain all recoveries therefrom, and OTI shall have the
right to be represented by its own counsel in such action at OTI’s expense.  In
the event MSB elects not to initiate an action to enforce any Licensed-Back IP
against such infringement, within ninety (90) days of a request by OTI to do so
(or within such shorter period which may be required to preserve the rights to
bring any such action), OTI may initiate such action at its expense and retain
all recoveries therefrom,

 

iii

--------------------------------------------------------------------------------


 

and MSB shall join in such action for the purposes of standing, if necessary at
OTI’s request and expense.

 

(f)                                   Nuvasive Agreement.  MSB acknowledges and
agrees that MSB is not acquiring any of OTI’s rights or obligations under the
Nuvasive Agreement and the Nuvasive Agreement remains in full force and effect
in accordance with its terms, including, but not limited to, Nuvasive’s rights
with respect to the pursuit of enforcement actions.  MSB further acknowledges
and agrees that it shall join any action brought by Nuvasive for purposes of
standing, if necessary at OTI’s request and expense.

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSUMPTION AGREEMENT

 

[Attached behind]

 

--------------------------------------------------------------------------------


 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT, made as of October 10, 2013, by and between Osiris
Therapeutics, Inc. (the “Assignor”) and Mesoblast International Sàrl (the
“Assignee”), is being executed pursuant to that Purchase Agreement dated as of
October 10, 2013, by and among the Assignor and the Assignee (the “Agreement”).

 

FOR VALUE RECEIVED, Assignor hereby sells, conveys, assigns, transfers and
delivers to Assignee all of its right, title and interest in and to the Assumed
Liabilities (as defined in the Agreement) and Assignee hereby accepts such
assignment and hereby assumes and agrees to pay, perform and discharge when due
the Assumed Liabilities.

 

1.                                      Assignee covenants and agrees with
Assignor, its successors and permitted assigns, that Assignee will do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered any and all such further acts, instruments, papers and documents, and
will give such further assurances, as may be necessary, proper or convenient to
carry out and effectuate the intent and purposes of this Assumption Agreement.

 

2.                                      This Assumption Agreement will inure to
the benefit of the Assignor, its successors and assigns, and will bind Assignee
and its successors and assigns.

 

3.                                      This Assumption Agreement will be
governed in all respects, whether as to validity, construction, capacity,
performance or otherwise, by the laws of the State of New York applicable to
contracts made and to be performed within that state.

 

4.                                      If any term or provision of this
Assumption Agreement will, to any extent or for any reason, be held to be
invalid or unenforceable, the remainder of this Assumption Agreement will not be
affected thereby and will be construed as if such invalid or unenforceable
provision had never been contained herein or been applicable in such
circumstances.

 

5.                                      This Assumption Agreement incorporates
by reference all terms, conditions and limitations contained in the Agreement.

 

[The remainder of this page left blank intentionally; signature page follows.]

 

ii

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party, intending legally to be bound, have caused this
Assumption Agreement to be duly executed as of the day and year first herein
above written.

 

 

ASSIGNOR:

 

 

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Philip R. Jacoby, Jr.

 

 

 

 

Print Name:

Philip R. Jacoby, Jr.

 

Title:

Chief Financial Officer & Secretary

 

 

 

ASSIGNEE:

 

 

Executed by MESOBLAST

)

INTERNATIONAL SÀRL

)

 

)

 

)

 

)

 

 

/s/Challancin Ralph

 

/s/ Silviu Itescu

 

Signature of director

 

 

Signature of director

 

 

 

 

 

 

Challancin Ralph

 

Silviu Itesco

 

Print name above

 

 

Print name above

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BILL OF SALE

 

[Attached behind]

 

--------------------------------------------------------------------------------


 

BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Osiris Therapeutics, Inc. (“Seller”), a Maryland
corporation, hereby sells, to Mesoblast International Sàrl, a Swiss société à
responsabilité limitée, having an address at Route de Pre-Bois 20, c/o
Accounting & Management Service SA, 1217 Meyrin, Switzerland (“Buyer”) all
right, title and interest in and to the Acquired Assets as such term is defined
in the Purchase Agreement of even date herewith by and between Seller and Buyer
(the “Agreement”), free and clear of all Liens other than Permitted Liens (as
such terms are defined in the Agreement). Buyer hereby acknowledges that Seller
makes no representations or warranties hereby with respect to the Acquired
Assets except as specifically set forth in the Agreement. Seller, and its
respective successors and assigns shall from time to time upon the written
request of Buyer, execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered, each and all of such further assignments, transfers,
conveyances, and assurances as may reasonably be required by Buyer in order to
assign, transfer, set over, convey, assure and confirm unto and vest in Buyer,
its successors and assigns, title to the Acquired Assets sold by this Bill of
Sale.

 

Executed this 10th day of October, 2013.

 

SELLER:

 

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Philip R. Jacoby, Jr.

 

 

 

 

Print Name:

Philip R. Jacoby, Jr.

 

Title:

Chief Financial Officer & Secretary

 

 

 

BUYER:

 

 

Executed by MESOBLAST

)

INTERNATIONAL SÀRL

)

 

)

 

)

 

)

 

 

/s/ Challancin Ralph

 

/s/ Silviu Itescu

 

Signature of director

 

 

Signature of director

 

 

 

 

 

 

Challancin Ralph

 

Silviu Itescu

 

Print name above

 

 

Print name above

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GENERAL ASSIGNMENT

 

[Attached behind]

 

--------------------------------------------------------------------------------


 

GENERAL ASSIGNMENT

 

KNOW ALL MEN BY THESE PRESENTS, That:

 

WHEREAS, Osiris Therapeutics, Inc. (“OTI”), and Mesoblast International Sàrl
(“MSB”), have entered into a Purchase Agreement dated as of October 10, 2013
(the “Agreement”), whereby OTI has agreed to sell, assign and transfer to MSB
certain Acquired Assets owned by it in accordance with the terms and provisions
of the Agreement (capitalized terms not otherwise defined herein will have the
meanings ascribed thereto in the Agreement).

 

NOW THEREFORE, in consideration of the mutual premises contained herein and in
the Agreement, the receipt and adequacy of which are hereby acknowledged, OTI
hereby agrees as follows:

 

1.                                      OTI, pursuant to the terms and
conditions of the Agreement, hereby perpetually, irrevocably and unconditionally
sells, assigns, transfers, conveys, sets over, and delivers to MSB and its
successors and assigns to have and to hold forever, all of OTI’s right, title,
and interest in the Acquired Assets, as, at, and from the Closing Date.

 

2.                                      OTI covenants and agrees with MSB and
its successors and assigns that OTI will do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged and delivered any and all such further
acts, instruments, papers and documents, and will give such further assurances,
as may be necessary, proper or convenient to carry out and effectuate the intent
and purposes of this General Assignment.

 

3.                                      This General Assignment will inure to
the benefit of MSB, its successors and assigns, and will bind OTI and its
successors and assigns except that OTI may not assign this General Assignment
without the consent of MSB.

 

4.                                      This General Assignment will be governed
in all respects, whether as to validity, construction, capacity, performance or
otherwise, by the laws of the New York without reference to its conflicts of law
provisions.

 

5.                                      If any term or provision of this General
Assignment will, to any extent or for any reason, be held to be invalid or
unenforceable, the remainder of this General Assignment will not be affected
thereby and will be construed as if such invalid or unenforceable provision had
never been contained herein or been applicable in such circumstances.  This
General Assignment may not be amended unless mutually agreed upon in writing by
both OTI and MSB, and no waiver will be effective unless signed by MSB.

 

[The remainder of this page left blank intentionally; signature page follows.]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending legally to be bound, OTI has caused this General
Assignment to be duly executed as of the day and year first herein above
written.

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Philip R. Jacoby, Jr.

 

 

 

 

Print Name:

Philip R. Jacoby, Jr.

 

Title:

Chief Financial Officer & Secretary

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INTELLECTUAL PROPERTY ASSIGNMENT

 

[Attached behind]

 

1

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY ASSIGNMENT

 

This Intellectual Property Assignment (this “Assignment”) is dated as of
October 10, 2013 (the “Effective Date”), and is entered into between Osiris
Therapeutics, Inc., whose address is 7015 Albert Einstein Avenue, Columbia,
Maryland 21046 (“Assignor”) and Mesoblast International Sàrl, whose address is
Route de Pre-Bois 20, 1217 Meyrin, Switzerland (“Assignee”).

 

WHEREAS, Assignor is the record owner of the Assigned IPR (as defined below);
and

 

WHEREAS, Assignor has agreed to sell, assign and transfer to Assignee the
Assigned IPR.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

Assignor hereby sells, assigns, transfers and sets over to Assignee and its
successors, assigns and other legal representatives all of Assignor’s right,
title and interest in and to the those patent rights listed on Attachment 1
hereto and trademark rights listed on Attachment 2, together in each case with
all registrations, applications therefor, patents or trademarks (as applicable)
issuing from any applications therefor, and renewals and extensions of the
foregoing in the United States and for all foreign countries that are or may be
secured under the laws of the United States and all foreign countries, now or
hereafter in effect (collectively, the “Assigned IPR”), for Assignee’s own use
and enjoyment, and for the use and enjoyment of Assignee’s successors, assigns
or other legal representatives, together with all income, royalties or payments
due or payable as of the Effective Date or thereafter, including all claims for
damages by reason of past, present or future infringement, misappropriation or
other unauthorized use of any of the Assigned IPR, with the right to sue for and
collect the same for Assignee’s own use and enjoyment and for the use and
enjoyment of its successors, assigns or other legal representatives.  Assignor
hereby waives and agrees not to enforce any rights of attribution and integrity
and other moral rights Assignor may have in the Assigned IPR.

 

Assignor authorizes and requests the United States Commissioner of Patents and
Trademarks and any other applicable government authority to record Assignee as
the assignee and owner of the Assigned IPR, and issue any and all registrations
thereon to Assignee, as assignee of Assignor’s right, title and interest in, to
and under the same, for the sole use and enjoyment of Assignee and its
successors, assigns or other legal representatives.

 

2

--------------------------------------------------------------------------------


 

This Assignment will inure to the benefit of Assignee, its successors and
assigns, and will bind Assignor and its successors and permitted assigns.

 

[The remainder of this page left blank intentionally; signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the Effective Date.

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Philip R. Jacoby, Jr.

 

 

 

 

Print Name:

Philip R. Jacoby, Jr.

 

Title:

Chief Financial Officer & Secretary

 

 

 

State of Maryland

)

 

 

 

 

 

)

SS:

 

 

 

County of Howard

)

 

 

On this the 10th day of October, 2013, Philip R. Jacoby, Jr. personally appeared
before me, to me known to be the person named in and who executed the above
Assignment individually, and acknowledged to me that he executed the same for
the uses and the purposes therein mentioned.

 

SEAL

 

 

 

 

/s/ Diane Kathleen Savoie

 

 

 

NOTARY PUBLIC  commission expires 5-16-2015

 

Acknowledged:

SEAL

 

MESOBLAST INTERNATIONAL SÀRL

 

 

 

 

By:

/s/ Silviu Itesco

 

 

 

 

Print Name:

Silviu Itesco

 

Title:

Director

 

 

 

State of New York

)

 

 

 

 

 

)

SS:

 

 

 

County of New York

)

 

 

On this the 10th day of October, 2013, Silviu Itesco personally appeared before
me, to me known to be the person named in and who executed the above Assignment
individually, and acknowledged to me that he executed the same for the uses and
the purposes therein mentioned.

 

SEAL

 

 

 

 

/s/ Gino D. Palacios

 

NOTARY PUBLIC

 

4

--------------------------------------------------------------------------------
